




=====================================================================
THREE YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT AGREEMENT


Dated as of June 28, 2004
among
PHH CORPORATION,
as Borrower,
THE LENDERS REFERRED TO HEREIN,
CITICORP USA, Inc.,
as Syndication Agent,


BANK OF AMERICA, N.A.,
THE BANK OF NOVA SCOTIA
and
CALYON NEW YORK BRANCH,
as Documentation Agents
and
JPMORGAN CHASE BANK,
as Administrative Agent


=====================================================================
J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

       

--------------------------------------------------------------------------------

 


Table of Contents

 
 
Page
1.
DEFINITIONS
1
2.
THE LOANS
15
 
SECTION 2.1. Commitments

 
SECTION 2.2. Loans
15
 
SECTION 2.3. Use of Proceeds
17
 
SECTION 2.4. Competitive Bid Procedure
17
 
SECTION 2.5. Revolving Credit Borrowing Procedure
19
 
SECTION 2.6. Refinancings
19
 
SECTION 2.7. Fees
20
 
SECTION 2.8. Repayment of Loans; Evidence of Debt
21
 
SECTION 2.9. Interest on Loans
22
 
SECTION 2.10. Interest on Overdue Amounts
22
 
SECTION 2.11. Alternate Rate of Interest
23
 
SECTION 2.12. Termination and Reduction of Commitments; Increase of Commitments
23
 
SECTION 2.13. Prepayment of Loans
24
 
SECTION 2.14. Eurocurrency Reserve Costs
25
 
SECTION 2.15. Reserve Requirements; Change in Circumstances
25
 
SECTION 2.16. Change in Legality
27
 
SECTION 2.17. Reimbursement of Lenders
28
 
SECTION 2.18. Pro Rata Treatment
29
 
SECTION 2.19. Right of Setoff
29
 
SECTION 2.20. Manner of Payments
30
 
SECTION 2.21. Withholding Taxes
30
 
SECTION 2.22. Certain Pricing Adjustments
31
 
SECTION 2.23. Letters of Credit
32
3.
REPRESENTATIONS AND WARRANTIES OF BORROWER
37
 
SECTION 3.1. Corporate Existence and Power
37
 
SECTION 3.2. Corporate Authority and No Violation
38
 
SECTION 3.3. Governmental and Other Approval and Consents
38
 
SECTION 3.4. Financial Statements of Borrower
38
 
SECTION 3.5. No Material Adverse Change
38
 
SECTION 3.6. Copyrights, Patents and Other Rights
38
 
SECTION 3.7. Title to Properties
39
 
SECTION 3.8. Litigation
39
 
SECTION 3.9. Federal Reserve Regulations
39
 
SECTION 3.10. Investment Company Act, Public Utility Company Act
39
 
SECTION 3.11. Enforceability
39
 
SECTION 3.12. Taxes
 
 
SECTION 3.13. Compliance with ERISA
40
 
SECTION 3.14. Disclosure
40

 

       

--------------------------------------------------------------------------------

 

 
 
SECTION 3.15. Environmental Liabilities
40
4.
CONDITIONS OF LENDING
41
 
SECTION 4.1. Conditions Precedent to Effectiveness
41
 
SECTION 4.2. Conditions Precedent to Each Loan and Letter of Credit
42
5.
AFFIRMATIVE COVENANTS
43
 
SECTION 5.1. Financial Statements, Reports, etc
43
 
SECTION 5.2. Corporate Existence; Compliance with Statutes
44
 
SECTION 5.3. Insurance
44
 
SECTION 5.4. Taxes and Charges
44
 
SECTION 5.5. ERISA Compliance and Reports
45
 
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations
45
 
SECTION 5.7. Maintenance of Properties
46
6.
NEGATIVE COVENANTS
46
 
SECTION 6.1. Limitation on Material Subsidiary Indebtedness
46
 
SECTION 6.2. Limitation on Transactions with Affiliates
47
 
SECTION 6.3. Consolidation, Merger, Sale of Assets
47
 
SECTION 6.4. Limitations on Liens
48
 
SECTION 6.5. Sale and Leaseback
49
 
SECTION 6.6. Consolidated Net Worth
50
 
SECTION 6.7. Ratio of Indebtedness To Consolidated Net Worth
50
 
SECTION 6.8. Accounting Practices
50
 
SECTION 6.9. Restrictions Affecting Subsidiaries
50
7.
EVENTS OF DEFAULT
50
8.
THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
52
 
SECTION 8.1. Administration by Administrative Agent
52
 
SECTION 8.2. Advances and Payments
53
 
SECTION 8.3. Sharing of Setoffs and Cash Collateral
53
 
SECTION 8.4. Notice to the Lenders
54
 
SECTION 8.5. Liability of the Administrative Agent and Each Issuing Lender
54
 
SECTION 8.6. Reimbursement and Indemnification
55
 
SECTION 8.7. Rights of Administrative Agent
55
 
SECTION 8.8. Independent Investigation by Lenders
55
 
SECTION 8.9. Notice of Transfer
55
 
SECTION 8.10. Successor Administrative Agent
56
 
SECTION 8.11. Resignation of an Issuing Lender
56
 
SECTION 8.12. Syndication Agent and Documentation Agents
56
9.
MISCELLANEOUS
56
 
SECTION 9.1. Notices
56
 
SECTION 9.2. Survival of Agreement, Representations and Warranties, etc
57
 
SECTION 9.3. Successors and Assigns; Syndications; Loan Sales; Participations
57
 
SECTION 9.4. Expenses; Documentary Taxes
61
 
SECTION 9.5. Indemnity
61
 
SECTION 9.6. CHOICE OF LAW
62

 

       

--------------------------------------------------------------------------------

 

 
 
SECTION 9.7. No Waiver
62
 
SECTION 9.8. Extension of Maturity
62
 
SECTION 9.9. Amendments, etc
62
 
SECTION 9.10. Severability
63
 
SECTION 9.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL
63
 
SECTION 9.12. Headings
64
 
SECTION 9.13. Execution in Counterparts
64
 
SECTION 9.14. Entire Agreement
64
 
SECTION 9.15. Foreign Currency Judgments
65
 
SECTION 9.16. Language
66
 
SECTION 9.17. Confidentiality
66
 
SECTION 9.18. USA PATRIOT Act
66








       

--------------------------------------------------------------------------------

 

 




SCHEDULES


1.1A
Commitments
1.1B
Available Foreign Currencies
2.23(l)
Existing Letters of Credit
6.1
Existing Material Subsidiary Indebtedness
6.4
Existing Liens



 

 
EXHIBITS
 
A-1
Form of Revolving Credit Note
A-2
Form of Competitive Note
B-1
Opinion of In-house Counsel
B-2
Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
C
Form of Assignment and Acceptance
D
Form of Compliance Certificate
E-1
Form of Competitive Bid Request
E-2
Form of Competitive Bid Invitation
E-3
Form of Competitive Bid
E-4
Form of Competitive Bid Accept/Reject Letter
F
Form of Revolving Credit Borrowing Request
G
Form of New Lender Supplement
H
Form of Commitment Increase Supplement





   
   
 


 
     

--------------------------------------------------------------------------------

THREE YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT (the “Agreement”),
dated as of June 28, 2004, among PHH CORPORATION, a Maryland corporation (the
“Borrower ”), the Lenders referred to herein, CITICORP USA, Inc., as syndication
agent, BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA and CALYON NEW YORK
BRANCH, as documentation agents and JPMORGAN CHASE BANK, a New York banking
corporation, as administrative agent (the “ Administrative Agent ”) for the
Lenders.


INTRODUCTORY STATEMENT
 
The Borrower has requested that the Lenders establish a $1,250,000,000 committed
revolving credit facility pursuant to which Revolving Credit Loans (as defined
below) may be made to, and Letters of Credit (as defined below) issued for the
account of, the Borrower (of which not more than the amounts described herein at
any time shall consist of Letters of Credit).
 
Subject to the terms and conditions set forth herein, the Administrative Agent
is willing to act as agent for the Lenders, and each Lender is willing to make
Loans to the Borrower and to participate in Letters of Credit.
 
Accordingly, the parties hereto hereby agree as follows:
 
1.    DEFINITIONS
 
For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.
 
“Act” shall have the meaning assigned to such term in Section 9.18.
 
“Affiliate” shall mean any Person which, directly or indirectly, is in control
of, is controlled by, or is under common control with, the Borrower. For
purposes of this definition, a Person shall be deemed to be “controlled by”
another if such latter Person possesses, directly or indirectly, power either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors of such controlled Person or (ii) direct or cause the
direction of the management and policies of such controlled Person whether by
contract or otherwise.
 
“Agents” shall mean the collective reference to the Administrative Agent, the
Syndication Agent and the Documentation Agents.

    1  

--------------------------------------------------------------------------------

 

“Alternate Base Rate” shall mean for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the greater of (a) the Prime Rate in effect for such day and (b) the
Federal Funds Effective Rate in effect for such day plus ½ of 1%. “Prime Rate”
shall mean the rate per annum publicly announced by the entity which is the
Administrative Agent from time to time as its prime rate in effect at its
principal office in New York City. For purposes of this Agreement, any change in
the Alternate Base Rate due to a change in the Prime Rate shall be effective on
the date such change in the Prime Rate is announced as effective.
 
“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of governmental bodies or regulatory agencies applicable to a Person, and
all orders and decrees of all courts and arbitrators in proceedings or actions
in which the Person in question is a party.
 
“Assessment Rate” shall mean, for any day, the net annual assessment rate
(rounded upwards, if necessary, to the next higher Basis Point) as most recently
reasonably estimated by the Administrative Agent for determining the then
current annual assessment payable by the entity which is the Administrative
Agent to the Federal Deposit Insurance Corporation (or any successor) for
insurance by such Corporation (or such successor) of time deposits made in
Dollars at such entity’s domestic offices.
 
“Asset Securitization Subsidiary” shall mean (i) any Subsidiary engaged solely
in the business of effecting asset securitization transactions permitted by this
Agreement and activities incidental thereto or (ii) any Subsidiary whose primary
purpose is to hold title or ownership interests in vehicles, equipment, leases,
mortgages, relocation assets, financial assets and related assets under
management.
 
“Assignment and Acceptance” shall mean an agreement in the form of Exhibit C
hereto, executed by the assignor, assignee and the other parties as contemplated
thereby.
 
“Available Foreign Currencies” shall mean the currencies set forth on Schedule
1.1B, and any other available and freely-convertible non-Dollar currency
selected by the Borrower and approved (which approval shall not be unreasonably
withheld) in writing by the Administrative Agent.
 
“Basis Point” shall mean 1/100th of 1%.
 
“Board” shall mean the Board of Governors of the Federal Reserve System.
 
“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
certain Lenders (or in the case of a Competitive Borrowing, by the Lender or
Lenders whose Competitive Bids have been accepted pursuant to Section 2.4) on a
single date and as to which a single Interest Period is in effect.
 
“Business Day” shall mean, with respect to any Loan, any day other than a
Saturday, Sunday or other day on which banks in the State of New York are
permitted or required by law to close; provided that when used in connection
with a LIBOR Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars or the applicable
Available Foreign Currency on the London Interbank Market (or
 

    2  

--------------------------------------------------------------------------------

 

such other interbank eurocurrency market where the foreign currency and exchange
operations in respect of Dollars or the applicable Available Foreign Currency,
as the case may be, are then being conducted for delivery on the first day of
such Interest Period).
 
“Capital Lease” shall mean as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash Collateral Account” shall mean a collateral account established with the
Administrative Agent, in the name of the Administrative Agent and under its sole
dominion and control, into which the Borrower shall from time to time deposit
Dollars pursuant to the express provisions of this Agreement requiring such
deposit.
 
“Cash Equivalents” shall mean (i) investments in commercial paper maturing in
not more than 270 days from the date of issuance which at the time of
acquisition is rated at least A-1 or the equivalent thereof by S&P, or P-1 or
the equivalent thereof by Moody’s, (ii) investments in direct obligations or
obligations which are guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having a maturity of not more than
three years from the date of acquisition, (iii) investments in certificates of
deposit maturing not more than one year from the date of origin issued by a
Lender or a bank or trust company organized or licensed under the laws of the
United States or any state or territory thereof having capital, surplus and
undivided profits aggregating at least $500,000,000 and in each case A rated or
better by S&P or Moody’s, (iv) money market mutual funds having assets in excess
of $2,000,000,000, (v) investments in asset-backed or mortgage-backed
securities, including investments in collateralized, adjustable rate mortgage
securities and those mortgage-backed securities which are rated at least AA by
S&P or Aa by Moody’s or are of comparable quality at the time of investment, and
(vi) banker’s acceptances maturing not more than one year from the date of
origin issued by a bank or trust company organized or licensed under the laws of
the United States or any state or territory thereof and having capital, surplus
and undivided profits aggregating at least $500,000,000, and rated A or better
by S&P or Moody’s.
 
“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Closing Date), directly or indirectly, beneficially or of record, of ownership
or control of in excess of 50% of the voting common stock of Cendant Corporation
on a fully diluted basis at any time or (ii) if at any time, individuals who at
the Closing Date constituted the Board of Directors of Cendant Corporation
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of Cendant Corporation, as the
case may be, was approved by a vote of the majority of the directors then still
in office who were either directors at the Closing Date or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Cendant Corporation or (iii)

    3  

--------------------------------------------------------------------------------

 

Cendant Corporation shall cease to own, directly or through wholly-owned
Subsidiaries, all of the capital stock of the Borrower, free and clear of any
direct or indirect Liens.
 
“Closing Date” shall mean the date on which the conditions precedent to the
effectiveness of this Agreement as set forth in Section 4.1 have been satisfied
or waived, which shall in no event be later than July 15, 2004.
 
“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as
now and hereafter in effect, or any successor provision thereto.
 
“Commitment” shall mean, with respect to each Lender, its commitment to make
Loans to the Borrower hereunder, in an aggregate amount not to exceed at any
time the amount set forth opposite such Lender’s name under the heading
“Commitment” on Schedule 1.1A.
 
“Commitment Increase Notice” shall have the meaning assigned to such term in
Section 2.12(d).
 
“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Termination Date or such earlier date on which the
Commitments shall have been terminated in accordance with the terms hereof.
 
“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent of a fraction (a) the numerator of which is the sum of (i) the
aggregate outstanding principal amount of Loans, (ii) the Dollar Equivalent
Amount of the aggregate outstanding principal amount of Competitive Loans and
(iii) the L/C Exposure and (b) the denominator of which is the Total Commitment
(or, on any day after termination of the Commitments, the Total Commitment in
effect immediately preceding such termination).
 
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.4 in the form of Exhibit E-3.
 
“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.4(d) in the form of Exhibit E-4.
 
“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.4(b), (a) in the case of a LIBOR Loan, the Margin and (b)
in the case of a Fixed Rate Loan, the fixed rate of interest offered by the
Lender making such Competitive Bid.
 
“Competitive Bid Request” shall mean a request made pursuant to Section 2.4 in
the form of Exhibit E-1.
 
“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.4.
 

    4  

--------------------------------------------------------------------------------

 

“Competitive Loan” shall mean a Loan from a Lender to the Borrower pursuant to
the bidding procedure described in Section 2.4. Each Competitive Loan shall be a
LIBOR Competitive Loan or a Fixed Rate Loan.
 
“Competitive Note” shall have the meaning assigned to such term in Section 2.8.
 
“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.
 
“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (or loss) of any Person (other than a
Consolidated Subsidiary) in which the Borrower or any of its Consolidated
Subsidiaries has an equity investment or comparable interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or its Consolidated Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or is merged into or consolidated with the Borrower or
any of its Consolidated Subsidiaries or the Person’s assets are acquired by the
Borrower or any of its Consolidated Subsidiaries, (iii) the income of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Consolidated Subsidiary of the income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Consolidated Subsidiary, (iv) any extraordinary
after-tax gains and (v) any extraordinary pretax losses but only to the extent
attributable to a write-down of financing costs relating to any existing and
future indebtedness.
 
“Consolidated Net Worth” shall mean, at any date of determination, all amounts
which would be included on a balance sheet of the Borrower and its Consolidated
Subsidiaries under stockholders’ equity as of such date in accordance with GAAP.
 
“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.
 
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Currency” or “Currencies” shall mean the collective reference to Dollars and
Available Foreign Currencies.
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Documentation Agents” shall mean the collective reference to Bank of America,
N.A., The Bank of Nova Scotia and Calyon New York Branch.
 

    5  

--------------------------------------------------------------------------------

 

“Dollar Equivalent Amount” shall mean with respect to (i) any amount of any
Available Foreign Currency on any date, the equivalent amount in Dollars of such
amount of Available Foreign Currency, as determined by the Administrative Agent
using the applicable Exchange Rate and (ii) any amount in Dollars, such amount.
 
“Dollars” and “$” and “US$” shall mean lawful currency of the United States.
 
“Environmental Laws” shall mean any and all federal, provincial, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Superfund Amendment and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C.
§§ 11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and
§ 657, together, in each case, with any amendment thereto, and the regulations
adopted and publications promulgated thereunder and all substitutions thereof.
 
“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
Act may be amended, and the regulations promulgated thereunder.
 
“euro” shall mean the single currency of participating member states of the
European Union.
 
“euro unit” shall mean the currency unit of the euro.
 
“Event of Default” shall have the meaning given such term in Article 7.
 
“Excess Utilization Day” shall mean each day on which the Commitment Utilization
Percentage exceeds 33%.
“Exchange Rate” shall mean (i) with respect to any Available Foreign Currency
other than Canadian Dollars on any date, the rate at which such Available
Foreign Currency may be exchanged into Dollars, as set forth on such

    6  

--------------------------------------------------------------------------------

 

date on the relevant Reuters currency page at or about 11:00 A.M. New York City
time on such date and (ii) with respect to Canadian Dollars, the spot rate at
which Canadian Dollars may be exchanged into U.S. Dollars, as quoted by The Bank
of Canada at approximately 12:00 noon, Toronto time, as set forth on the Reuters
“BOFC” page. In the event that such rate does not appear on any such Reuters
page, the “Exchange Rate” with respect to such Available Foreign Currency shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
Available Foreign Currency are then being conducted, at or about 10:00 A.M.,
local time, at such date for the purchase of Dollars with such Available Foreign
Currency, for delivery two Business Days later; provided that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method (including obtaining quotes
from three or more market makers for such Available Foreign Currency) as it
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error (without prejudice to the determination of the
reasonableness of such method).
 
“Existing Credit Agreements” shall mean the Existing Five Year Credit Agreement
and the Existing Two Year Credit Agreement.
 
“Existing Letters of Credit” shall mean all letters of credit outstanding under
the Existing Five Year Credit Agreement immediately prior to the Closing Date.
 
“Existing Five Year Credit Agreement” shall mean the Five Year Competitive
Advance and Revolving Credit Agreement, dated as of March 4, 1997, as amended
and restated through February 28, 2000, as further amended from time to time,
among the Borrower, the lenders referred to therein and JPMorgan Chase Bank, as
Administrative Agent.
 
“Existing Two Year Credit Agreement” shall mean the Amended and Restated
Competitive Advance and Revolving Credit Agreement, dated as of March 4, 1997,
as amended and restated through July 3, 2003, as further amended from time to
time, among the Borrower, the lenders referred to therein and JPMorgan Chase
Bank, as Administrative Agent.
 
“Facility Fee” shall have the meaning given such term in Section 2.7.
 
“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the

    7  

--------------------------------------------------------------------------------

 

Federal Funds Effective Rate, for any reason, including, without limitation, the
inability or failure of the Administrative Agent to obtain sufficient bids or
publications in accordance with the terms hereof, the Alternate Base Rate shall
be determined without regard to clause (b) until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate due to
a change in the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Federal Funds Effective Rate.
 
“Fitch” shall mean Fitch Investors Service, Inc. and any successor thereto.
 
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.
 
“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.
 
“Fundamental Documents” shall mean this Agreement, any Revolving Credit Notes,
any Competitive Notes, and any other ancillary documentation which is required
to be, or is otherwise, executed by the Borrower and delivered to the
Administrative Agent in connection with this Agreement.
 
“GAAP” shall mean generally accepted accounting principles consistently applied
(except for accounting changes in response to FASB releases or other
authoritative pronouncements) provided, however, that all calculations made
pursuant to Sections 6.6 and 6.7 and the related definitions shall have been
computed based on such generally accepted accounting principles as are in effect
on the date hereof.
 
“Governmental Authority” shall mean any federal, provincial, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case, whether of the United States or
foreign.
 
“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation of the repayment of such
primary obligation or (d) as a general partner of a partnership or a joint
venturer of a joint venture in respect of indebtedness of such partnership or
such joint venture which is treated as a general partnership for purposes of
Applicable Law. The amount of any Guaranty shall be deemed to be an amount equal
to the stated or determinable amount (or portion thereof) of the primary
obligation in respect of which such Guaranty is made or, if

    8  

--------------------------------------------------------------------------------

 

not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder);
provided that the amount of any Guaranty shall be limited to the extent
necessary so that such amount does not exceed the value of the assets of such
Person (as reflected on a consolidated balance sheet of such Person prepared in
accordance with GAAP) to which any creditor or beneficiary of such Guaranty
would have recourse. Notwithstanding the foregoing definition, the term
“Guaranty” shall not include any direct or indirect obligation of a Person as a
general partner of a general partnership or a joint venturer of a joint venture
in respect of Indebtedness of such general partnership or joint venture, to the
extent such Indebtedness is contractually non-recourse to the assets of such
Person as a general partner or joint venturer (other than assets comprising the
capital of such general partnership or joint venture).
 
“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.
 
“Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of the Borrower and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of the Borrower and its Subsidiaries, other than (x)
accounts payable, accrued expenses and derivatives transactions entered into in
the ordinary course of business pursuant to hedging programs, (y) advances from
clients obtained in the ordinary course of the relocation management services
business of the Borrower and its Subsidiaries and (z) current and deferred
income taxes and other similar liabilities, plus (ii) without duplicating any
items included in Indebtedness pursuant to the foregoing clause (i), the maximum
aggregate amount of all liabilities of the Borrower or any of its Subsidiaries
under any Guaranty, indemnity or similar undertaking given or assumed of, or in
respect of, the indebtedness, obligations or other liabilities, assets,
revenues, income or dividends of any Person other than the Borrower or one of
its Subsidiaries and (iii) all other obligations or liabilities of the Borrower
or any of its Subsidiaries in relation to the discharge of the obligations of
any Person other than the Borrower or one of its Subsidiaries.
 
“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration or a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration, each day that
would have been an Interest Payment Date had successive Interest Periods of
three months’ duration or 90 days’ duration, as the case may be, been applicable
to such Borrowing, and, in addition, the date of any refinancing or conversion
of a Borrowing with, or to, a Borrowing of a different Interest Rate Type.
 
“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, subject to each Lender’s
approval, 12 months thereafter, as the Borrower may elect, (b) as to any ABR
Borrowing, the period commencing on the date of such Borrowing and ending on the
earliest of (i) the next succeeding March 31, June 30, September 30 or December
31, (ii) the Termination Date and (iii) the date such Borrowing is refinanced
with a Borrowing of a different Interest Rate Type in accordance with Section
2.6 or is prepaid in accordance with Section 2.13, and (c) as to any Fixed Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
date specified in the Competitive Bids in

    9  

--------------------------------------------------------------------------------

 

which the offer to make the Fixed Rate Loans comprising such Borrowing were
extended, which shall not be earlier than seven days after the date of such
Borrowing or later than 360 days after the date of such Borrowing; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of LIBOR Loans only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) no Interest Period with respect to any
LIBOR Borrowing or Fixed Rate Borrowing may be selected which would result in
the aggregate amount of LIBOR Loans and Fixed Rate Loans having Interest Periods
ending after any day on which a Commitment reduction is scheduled to occur being
in excess of the Total Commitment scheduled to be in effect after such date.
Interest shall accrue from, and including, the first day of an Interest Period
to, but excluding, the last day of such Interest Period.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
 
“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined.
 
“Issuing Lender” shall mean JPMorgan Chase Bank and/or such other of the Lenders
as may be designated in writing by the Borrower and which agrees in writing to
act as such in accordance with the terms hereof.
 
“Joint Lead Arrangers” shall mean the collective reference to J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc.
 
“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, a New York banking
corporation.
 
“L/C Exposure” shall mean, at any time, the amount expressed in Dollars of the
aggregate face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding plus (without
duplication) the face amount of all drafts which have been presented under
Letters of Credit but have not yet been paid or have been paid but not
reimbursed.
 
“LEAF Trust Transaction” shall mean the financing of motor vehicles and other
equipment or personal property pursuant to that certain Amended and Restated
Purchase Agreement, dated as of March 1, 2001, among LEAF Trust, a trust
established under the laws of the Province of Ontario, the Canadian Imperial
Bank of Commerce, as Administrative Agent and PHH Vehicle Management Services,
Inc., a corporation amalgamated

    10  

--------------------------------------------------------------------------------

 

under the laws of Canada (the “Purchase Agreement”), including any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any facilities or agreements that replace, refund or refinance, in
whole or in part, the Purchase Agreement.
 
“Lender and “Lenders” shall mean the financial institutions whose names appear
on the signature pages hereof and any assignee of a Lender pursuant to Section
9.3(b).
 
“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s LIBOR Loans,
Fixed Rate Loans or ABR Loans, as the case may be, are made or maintained and
for the account of which all payments of principal of, and interest on, such
Lender’s LIBOR Loans, Fixed Rate Loans or ABR Loans are made, as notified to the
Administrative Agent from time to time.
 
“Letters of Credit” shall mean the letters of credit issued pursuant to Section
2.23.
 
“LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to a LIBOR Borrowing, the rate per annum determined on the basis of
the rate for deposits in Dollars or the applicable Available Foreign Currency,
as the case may be, for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
(or any successor page thereto) as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “LIBOR” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits or
deposits in the applicable Available Foreign Currency, as the case may be, at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
 
“LIBOR Competitive Loan” shall mean any Competitive Loan bearing interest at a
rate determined by reference to LIBOR in accordance with the provisions of
Article 2.
 
“LIBOR Loan” shall mean any LIBOR Competitive Loan or LIBOR Revolving Credit
Loan.
 
“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to LIBOR in accordance with the
provisions of Article 2.
 
“LIBOR Spread” shall mean, at any date or any period of determination, the LIBOR
Spread that would be in effect on such date or during such period pursuant to
the chart set forth in Section 2.22 based on the rating of the Borrower’s senior
unsecured non-credit enhanced long-term debt.
 

    11  

--------------------------------------------------------------------------------

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement, any lease in the nature thereof or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction).
 
“Loan” shall mean a Competitive Loan or a Revolving Credit Loan, whether made as
a LIBOR Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.
 
“Margin” shall mean, as to any LIBOR Competitive Loan, the margin (expressed as
a percentage rate per annum in the form of a decimal to four decimal places) to
be added to, or subtracted from, LIBOR in order to determine the interest rate
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.
 
“Margin Stock” shall be as defined in Regulation U of the Board.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole.
 
“Material Subsidiary” shall mean any Subsidiary of the Borrower which together
with its Subsidiaries at the time of determination had assets constituting 10%
or more of Consolidated Assets, accounts for 10% or more of Consolidated Net
Worth, or accounts for 10% or more of the revenues of the Borrower and its
Consolidated Subsidiaries for the Rolling Period immediately preceding the date
of determination; provided, however, that for purposes of Sections 6.1 and 6.4,
Wright Express Financial Services Corporation shall not be deemed to be a
Material Subsidiary.
 
“Moody’s” shall mean Moody’s Investors Service Inc.
 
“Multiemployer Plan” shall mean a plan described in Section 3(37) of ERISA.
 
“national currency unit “ shall mean the unit of currency (other than a euro
unit) of a participating member state.
 
“New Lender” shall have the meaning assigned to such term in Section 2.12(e).
 
“Notes” shall mean the Competitive Notes and the Revolving Credit Notes.
 
“Obligations” shall mean the obligation of the Borrower to make due and punctual
payment of principal of, and interest on (including post-petition interest,
whether or not allowed), the Loans, the Facility Fee, the Utilization Fee,
reimbursement obligations in respect of Letters of Credit, and all other
monetary obligations of the Borrower to the Administrative Agent, any Issuing
Lender or any Lender under this Agreement, the Notes or the Fundamental
Documents or with respect to any Interest Rate Protection Agreements entered
into between the Borrower or any of its Subsidiaries and any Lender.
 
“Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.12(d).
 

    12  

--------------------------------------------------------------------------------

 

“Participant” shall have the meaning assigned to such term in Section 9.3(g).
 
“participating member state “ shall mean each state so described in any EMU
legislation.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
 
“Permitted Encumbrances” shall mean Liens permitted under Section 6.4.
 
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.
 
“Plan” shall mean an employee pension benefit plan described in Section 3(2) of
ERISA, other than a Multiemployer Plan which is sponsored by the Borrower or one
of its Subsidiaries.
 
“Pro Forma Basis” shall mean, in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA, other than a reportable event as to which provision for 30-day notice
to the PBGC would be waived under applicable regulations had the regulations in
effect on the Closing Date been in effect on the date of occurrence of such
reportable event.
 
“Required Lenders” shall mean Lenders holding Commitments representing (in
Dollar amounts) 51% or more of the Total Commitment, except that for purposes of
determining the Lenders entitled to declare the principal of and the interest on
the Loans and the Notes and all other amounts payable hereunder or thereunder to
be forthwith due and payable pursuant to Article 7, “Required Lenders” shall
mean Lenders holding 51% or more of the aggregate principal amount of the Loans
and L/C Exposure at the time.
 
“Revolving Credit Borrowing” shall mean a Borrowing consisting of simultaneous
Revolving Credit Loans from each of the Lenders.
 
“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.5 in the form of Exhibit F.
 
“Revolving Credit Loans” shall mean the Loans made by the Lenders to the
Borrower pursuant to a notice given by the Borrower under Section 2.5. Each
Revolving Credit Loan shall be a LIBOR Revolving Credit Loan or an ABR Loan.
 

    13  

--------------------------------------------------------------------------------

 

“Revolving Credit Note” shall have the meaning assigned to such term in Section
2.8.
 
“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies.
 
“Securitization Indebtedness” shall mean Indebtedness incurred by any structured
bankruptcy-remote Subsidiary of the Borrower which does not permit or provide
for recourse to the Borrower or any Subsidiary of the Borrower (other than such
structured bankruptcy-remote Subsidiary) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the property or assets of
such structured bankruptcy-remote Subsidiary).
 
“Special Purpose Vehicle Subsidiary” shall mean PHH Caribbean Leasing, Inc. and
any Subsidiary engaged in the fleet-leasing management business that (i) is, at
any time, a party to one or more lease agreements with only one lessee, and (ii)
finances, at any one time, its investments in lease agreements or vehicles with
only one lender (which lender may be the Borrower if and to the extent that such
loans and/or advances by the Borrower are not prohibited hereby).
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D of the Board) (or, at any time when such Lender may be
required by the Board or by any other Governmental Authority, whether within the
United States or in another relevant jurisdiction, to maintain reserves against
any other category of liabilities which includes deposits by reference to which
LIBOR is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
LIBOR Loans). Such reserve percentages shall include those imposed under
Regulation D of the Board. LIBOR Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D of the Board. Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
 
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries

    14  

--------------------------------------------------------------------------------

 

of such Person or by such Person and one or more subsidiaries of such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Supermajority Lenders” shall mean Lenders which have Commitments representing
at least 75% of the aggregate Dollar amount of the Commitments.
 
“Syndication Agent” shall mean Citicorp USA, Inc.
 
“Termination Date” shall mean June 28, 2007.
 
“Total Commitment” shall mean, at any time, the aggregate amount of the Lenders’
Commitments as in effect at such time.
 
“United States” shall mean the United States of America.
 
“Utilization Fee” shall have the meaning given such term in Section 2.7.
 
“Working Day” shall mean any Business Day on which dealings in foreign
currencies and exchange between banks may be carried on in London, England and
in New York, New York.
 
2.    THE LOANS
 
SECTION 2.1. Commitments.
 
(a)  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make Revolving Credit Loans to the Borrower in Dollars, at
any time and from time to time on and after the Closing Date and until the
earlier of the Termination Date and the termination of the Commitment of such
Lender, in an aggregate principal amount at any time outstanding not to exceed
such Lender’s Commitment minus the sum of such Lender’s pro rata share of the
then current L/C Exposure plus the outstanding Dollar Equivalent Amount by which
the Competitive Loans outstanding at such time shall be deemed to have used such
Lender’s Commitment pursuant to Section 2.18, subject, however, to the condition
that at no time shall (i) the sum of (A) the outstanding aggregate principal
amount of all Revolving Credit Loans made by all Lenders plus (B) the then
current L/C Exposure plus (C) the outstanding aggregate principal Dollar
Equivalent Amount of all Competitive Loans made by the Lenders exceed (ii) the
Total Commitment. During the Commitment Period, the Borrower may use the
Commitments of the Lenders by borrowing, prepaying the Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
 
(b)  The Commitments of the Lenders may be terminated or reduced from time to
time pursuant to Section 2.12 or Article 7.
 
SECTION 2.2.  Loans.
    
    (a)  Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Revolving Credit Loans made by the Lenders ratably in accordance
with their respective applicable Commitments. Each Competitive Loan shall be
made in

    15  

--------------------------------------------------------------------------------

 

accordance with the procedures set forth in Section 2.4. The failure of any
Lender to make any Loan required to be made by it shall not in itself relieve
any other Lender of its obligation to lend hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to make any Loan required to be made by such other Lender). The Loans comprising
any Borrowing shall be (i) in the case of Competitive Loans and LIBOR Loans, in
an aggregate principal Dollar Equivalent Amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 and (ii) in the case of ABR Loans, in
an aggregate principal amount that is an integral multiple of $500,000 and not
less than $5,000,000 (or if less, an aggregate principal amount equal to the
remaining balance of the available Total Commitment).
 
    (b)  Each Competitive Borrowing shall be comprised entirely of LIBOR
Competitive Loans or Fixed Rate Loans. Each Borrowing shall be comprised
entirely of LIBOR Loans or ABR Loans, as the Borrower may request pursuant to
Section 2.4 or 2.5, as applicable. Each Lender may at its option make any LIBOR
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan, provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and the applicable Note. Borrowings of more than one Interest
Rate Type may be outstanding at the same time; provided that the Borrower shall
not be entitled to request any Borrowing that, if made, would result in an
aggregate of more than twenty (20) separate Loans (other than Competitive Loans)
of any Lender being outstanding hereunder at any one time. For purposes of the
calculation required by the immediately preceding sentence, LIBOR Revolving
Credit Loans having different Interest Periods or having been made in different
Currencies, regardless of whether they commence on the same date, shall be
considered separate Loans and all Loans of a single Interest Rate Type made on a
single date shall be considered a single Loan if such Loans have a common
Interest Period.
 
    (c)  Subject to Section 2.6, each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by making funds available at the
office of the Administrative Agent specified in Section 9.1 for credit to PHH
Corporation Clearing Account, Account No. 323-5-11260 (Reference: PHH
Corporation Credit Agreement dated as of March 4, 1997) or as otherwise directed
by the Administrative Agent no later than 1:00 P.M. New York City time in the
case of Loans other than ABR Loans, and 4:00 P.M. New York City time in the case
of ABR Loans, in each case, in immediately available funds. Upon receipt of the
funds to be made available by the Lenders to fund any Borrowing hereunder, the
Administrative Agent shall disburse such funds by depositing them into an
account of the Borrower maintained with the Administrative Agent. Competitive
Loans shall be made by the Lender or Lenders whose Competitive Bids therefor are
accepted pursuant to Section 2.4 in the amounts so accepted and Loans shall be
made by all the Lenders pro rata in accordance with Section 2.1 and this Section
2.2.
 
    (d)  Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Borrowing if the Interest Period requested
with respect thereto would end after the Termination Date.
 

    16  

--------------------------------------------------------------------------------

 

SECTION 2.3.  Use of Proceeds
 
The proceeds of the Loans shall be used for working capital and general
corporate purposes and to backstop commercial paper issuances.
 
SECTION 2.4.  Competitive Bid Procedure
 
    (a)  In order to request Competitive Bids, the Borrower shall hand deliver
or telecopy to the Administrative Agent a duly completed Competitive Bid Request
in the form of Exhibit E-1, to be received by the Administrative Agent (i) in
the case of a LIBOR Competitive Borrowing, not later than 2:00 p.m., New York
City time, four Working Days before a proposed Competitive Borrowing and (ii) in
the case of a Fixed Rate Borrowing, not later than 2:00 p.m., New York City
time, one Business Day before a proposed Competitive Borrowing. Each Competitive
Bid Request shall specify the requested Currency. No ABR Loan shall be requested
in, or made pursuant to, a Competitive Bid Request. A Competitive Bid Request
that does not conform substantially to the format of Exhibit E-1 may be rejected
in the Administrative Agent’s sole discretion, and the Administrative Agent
shall promptly notify the Borrower of such rejection by telecopier. Such request
for Competitive Bids shall in each case refer to this Agreement and specify (i)
whether the Borrowing then being requested is to be a LIBOR Borrowing or a Fixed
Rate Borrowing, (ii) the date of such Borrowing (which shall be a Business Day
in the case of a Fixed Rate Borrowing and a Working Day in the case of a LIBOR
Competitive Borrowing) and the aggregate principal Dollar Equivalent Amount
thereof, which shall be in a minimum principal Dollar Equivalent Amount of
$10,000,000 and in an integral multiple of $5,000,000, and (iii) the Interest
Period with respect thereto (which may not end after the Termination Date).
Promptly after its receipt of a Competitive Bid Request that is not rejected as
aforesaid, the Administrative Agent shall invite by telecopier (in the form set
forth in Exhibit E-2) the Lenders to bid, on the terms and subject to the
conditions of this Agreement, to make Competitive Loans pursuant to such
Competitive Bid Request.
 
    (b)  Each Lender may, in its sole discretion, make one or more Competitive
Bids to the Borrower responsive to a Competitive Bid Request. Each Competitive
Bid by a Lender must be received by the Administrative Agent via telecopier, in
the form of Exhibit E-3, (i) in the case of a LIBOR Competitive Borrowing, not
later than 9:30 a.m., New York City time, three Working Days before a proposed
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the day of a proposed Competitive
Borrowing. Multiple Competitive Bids will be accepted by the Administrative
Agent. Competitive Bids that do not conform substantially to the format of
Exhibit E-3 may be rejected by the Administrative Agent after conferring with,
and upon the instruction of, the Borrower, and the Administrative Agent shall
notify the Lender making such nonconforming Competitive Bid of such rejection as
soon as practicable. Each Competitive Bid shall refer to this Agreement and
specify (i) the principal Dollar Equivalent Amount (which shall be in a minimum
principal Dollar Equivalent Amount of $10,000,000 and in an integral multiple of
$5,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
applicable Lender is willing to make to the Borrower, (ii) the Competitive Bid
Rate or Rates at which such Lender is prepared to make such Competitive Loan or
Loans and (iii) the Interest Period or Interest Periods with respect thereto. If
any Lender shall elect not to make a Competitive Bid, such Lender shall so
notify the Administrative Agent
 

    17  

--------------------------------------------------------------------------------

 

via telecopier (i) in the case of LIBOR Competitive Loans, not later than 9:30
a.m., New York City time, three Working Days before a proposed Competitive
Borrowing and (ii) in the case of Fixed Rate Loans, not later than 9:30 a.m.,
New York City time, on the day of a proposed Competitive Borrowing; provided
that failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Loan as part of such proposed Competitive
Borrowing. A Competitive Bid submitted by a Lender pursuant to this paragraph
(b) shall be irrevocable.
 
    (c)  The Administrative Agent shall promptly notify the Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate or Rates
and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each
Competitive Bid. The Administrative Agent shall send a copy of all Competitive
Bids to the Borrower for its records as soon as practicable after completion of
the bidding process set forth in this Section 2.4.
 
    (d)  The Borrower may in its sole and absolute discretion, subject only to
the provisions of this paragraph (d), accept or reject any Competitive Bid
referred to in paragraph (c) above. The Borrower shall notify the Administrative
Agent by telephone, promptly confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter whether and to what extent it has decided
to accept or reject any or all of the Competitive Bids referred to in paragraph
(c) above, (i) in the case of a LIBOR Competitive Borrowing, not later than
10:30 a.m., New York City time, three Working Days before a proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 10:30
a.m., New York City time, on the day of a proposed Competitive Borrowing;
provided that (A) the failure by the Borrower to give such notice shall be
deemed to be a rejection of all the Competitive Bids referred to in paragraph
(c) above, (B) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower has decided to reject a
Competitive Bid made at a lower Competitive Bid Rate, (C) the aggregate amount
of the Competitive Bids accepted by the Borrower shall not exceed the principal
amount specified in the Competitive Bid Request, (D) if the Borrower shall
accept a Competitive Bid or Competitive Bids made at a particular Competitive
Bid Rate but the amount of such Competitive Bid or Competitive Bids shall cause
the total amount of Competitive Bids to be accepted by the Borrower to exceed
the amount specified in the Competitive Bid Request, then the Borrower shall
accept a portion of such Competitive Bid or Competitive Bids in an amount equal
to the amount specified in the Competitive Bid Request less the amount of all
other Competitive Bids accepted at lower Competitive Bid Rates with respect to
such Competitive Bid Request (it being understood that acceptance in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid at such Competitive
Bid Rate), (E) except pursuant to clause (D) above, no Competitive Bid shall be
accepted for a Competitive Loan unless such Competitive Loan is in a minimum
principal Dollar Equivalent Amount of $10,000,000 and an integral multiple of
$5,000,000 and (F) the Borrower may not accept Competitive Bids for Competitive
Loans in any Currency other than the Currency specified in the related
Competitive Bid Request; and provided, further, that if a Competitive Loan must
be in an amount less than the Dollar Equivalent Amount of $10,000,000 because of
the provisions of clause (D) above, such Competitive Loan shall be in a minimum
principal Dollar Equivalent Amount of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (D), the amounts shall be rounded to the Dollar

    18  

--------------------------------------------------------------------------------

 

Equivalent Amount of integral multiples of $1,000,000 in a manner that shall be
in the discretion of the Borrower. A notice given by the Borrower pursuant to
this paragraph (d) shall be irrevocable.
 
    (e)  The Administrative Agent shall promptly notify each bidding Lender
whether its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted in the applicable Currency.
 
    (f)  If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (b) above.
 
    (g)  All notices required by this Section 2.4 shall be given in accordance
with Section 9.1.
 
 
SECTION 2.5.  Revolving Credit Borrowing Procedure
 
In order to effect a Revolving Credit Borrowing, the Borrower shall hand deliver
or telecopy to the Administrative Agent a Borrowing notice in the form of
Exhibit F (a) in the case of a Borrowing of a LIBOR Revolving Credit Loan, not
later than 2:00 p.m., New York City time, three Working Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 2:00 p.m.,
New York City time, on the day of a proposed Borrowing. No Fixed Rate Loan or
LIBOR Competitive Loan shall be requested or made pursuant to a Revolving Credit
Borrowing Request. Such notice shall be irrevocable and shall in each case
specify (a) whether the Borrowing then being requested is to be a Borrowing of a
LIBOR Revolving Credit Loan or an ABR Borrowing, (b) the date of such Revolving
Credit Borrowing (which shall be a Working Day) and the amount thereof and (c)
if such Borrowing is to be a Borrowing of LIBOR Revolving Credit Loans, the
Interest Period with respect thereto. If no election as to the Interest Rate
Type of a Revolving Credit Borrowing is specified in any such notice, then the
requested Revolving Credit Borrowing shall be an ABR Borrowing. If no Interest
Period with respect to any Borrowing of LIBOR Revolving Credit Loans is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. If the Borrower shall not have given
notice in accordance with this Section 2.5 of its election to refinance a
Revolving Credit Borrowing prior to the end of the Interest Period in effect for
such Borrowing, then the Borrower shall (unless such Borrowing is repaid at the
end of such Interest Period) be deemed to have given notice of an election to
refinance such Borrowing with an ABR Borrowing. The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.5 and
of each such Lender’s portion of the requested Revolving Credit Borrowing.
 
SECTION 2.6.  Refinancings.
 
The Borrower may refinance all or any part of any Borrowing made by it with a
Borrowing of the same or a different Interest Rate Type made pursuant to Section
2.4 or pursuant to a notice under Section 2.5, subject to the conditions and
limitations set forth herein and elsewhere in this Agreement, including
refinancings of Competitive Borrowings with Revolving Credit Borrowings in
Dollars and Revolving Credit Borrowings in Dollars with Competitive Borrowings;
provided that at any time after the occurrence, and during the continuation, of
a Default or an Event of Default, a Revolving Credit Borrowing of

    19  

--------------------------------------------------------------------------------

 

Dollars or portion thereof may only be refinanced with an ABR Borrowing. Any
Borrowing or part thereof so refinanced shall be deemed to be repaid in
accordance with Section 2.8 with the proceeds of a new Borrowing hereunder and
the proceeds of the new Borrowing, to the extent they do not exceed the
principal amount of the Borrowing being refinanced, shall not be paid by the
applicable Lenders to the Administrative Agent or by the Administrative Agent to
the Borrower pursuant to Section 2.2(c); provided that (a) if the principal
amount extended by a Lender in a refinancing is greater than the principal
amount extended by such Lender in the Borrowing being refinanced, then such
Lender shall pay such difference to the Administrative Agent for distribution to
the Lenders described in clause (b) below, (b) if the principal amount extended
by a Lender in the Borrowing being refinanced is greater than the principal
amount being extended by such Lender in the refinancing, the Administrative
Agent shall return the difference to such Lender out of amounts received
pursuant to clause (a) above, and (c) to the extent any Lender fails to pay the
Administrative Agent amounts due from it pursuant to clause (a) above, any Loan
or portion thereof being refinanced with such amounts shall not be deemed repaid
in accordance with Section 2.8 and, to the extent of such failure, the Borrower
shall pay such amount to the Administrative Agent as required by Section 2.10;
and (d) to the extent the Borrower fails to pay to the Administrative Agent any
amounts due in accordance with Section 2.8 as a result of the failure of a
Lender to pay the Administrative Agent any amounts due as described in clause
(c) above, the portion of any refinanced Loan deemed not repaid shall be deemed
to be outstanding solely to the Lender which has failed to pay the
Administrative Agent amounts due from it pursuant to clause (a) above to the
full extent of such Lender’s portion of such Loan.
 
SECTION 2.7. Fees.
 
    (a)  The Borrower agrees to pay to each Lender, through the Administrative
Agent, on each March 31, June 30, September 30 and December 31, and on the date
on which the Commitment of such Lender shall be terminated as provided herein, a
facility fee (a “Facility Fee”) at the rate per annum from time to time in
effect in accordance with Section 2.22, on the amount of the Commitment of such
Lender, whether used or unused, during the preceding quarter (or shorter period
commencing with the Closing Date, or ending with the Termination Date or any
date on which the Commitment of such Lender shall be terminated). All Facility
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days. The Facility Fee due to each Lender shall commence to accrue
on the Closing Date, shall be payable in arrears and shall cease to accrue on
the earlier of the Termination Date and the termination of the Commitment of
such Lender as provided herein; provided, that if any Lender continues to have
any outstanding Loans after its Commitment terminates, then such Facility Fee
shall continue to accrue on the daily aggregate principal amount of such
Lender’s Loans for each day from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
outstanding Loans.
 
    (b)  The Borrower agrees to pay to each Lender, through the Administrative
Agent, on each March 31, June 30, September 30 and December 31, and on the date
on which the Commitment of such Lender shall be terminated as provided herein, a
utilization fee (a “Utilization Fee”) at a rate per annum equal to 0.125% for
each Excess Utilization Day, which fee shall accrue on the daily amount of the
Commitment of such Lender (whether used or unused) for each Excess Utilization
Day during the period from and including the Closing Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any outstanding Loans after its Commitment terminates, then
such Utilization Fee shall continue to accrue on the daily aggregate principal
amount of such Lender’s Loans for each Excess Utilization Day

    20  

--------------------------------------------------------------------------------

 

from and including the date on which its Commitment terminates to but excluding
the date on which such Lender ceases to have any outstanding Loans. All
Utilization Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days and shall be payable in arrears.
 
    (c)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
    (d)  All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
 
 
SECTION 2.8.  Repayment of Loans; Evidence of Debt.
 
    (a)  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Credit Loan on the Termination Date. The Borrower
hereby further agrees to pay to the Administrative Agent interest on the unpaid
principal amount of the Revolving Credit Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.9.
 
    (b)  The Borrower unconditionally promises to pay to the Administrative
Agent, for the account of each Lender that makes a Competitive Loan, on the last
day of the Interest Period applicable to such Competitive Loan, the principal
amount of such Competitive Loan. The Borrower further unconditionally promises
to pay interest on each such Competitive Loan for the period from and including
the date of Borrowing of such Competitive Loan on the unpaid principal amount
thereof from time to time outstanding at the applicable rate per annum
determined as provided in, and payable as specified in, Section 2.9.
 
    (c)  Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
    (d)  The Administrative Agent shall maintain the Register pursuant to
Section 9.3(e), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Interest Rate Type
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
    (e)  The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the
 

    21  

--------------------------------------------------------------------------------

 

Borrower therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.
 
    (f)  The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans of such Lender, substantially in the
form of Exhibit A-1 with appropriate insertions as to date and principal amount
(a “Revolving Credit Note”).
 
    (g)  The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Competitive Loans of such Lender,
substantially in the form of Exhibit A-2 with appropriate insertions as to date,
principal amount and Currency (a “Competitive Note”).
 
SECTION 2.9.  Interest on Loans
 
    (a)  Subject to the provisions of Section 2.10, the Loans comprising each
LIBOR Borrowing shall bear interest at a rate per annum equal to (i) in the case
of each LIBOR Revolving Credit Loan, LIBOR for the Interest Period in effect for
such Borrowing plus the applicable LIBOR Spread from time to time in effect and
(ii) in the case of each LIBOR Competitive Loan, LIBOR for the Interest Period
in effect for such Borrowing plus or minus the Margin offered by the Lender
making such Loan and accepted by the Borrower pursuant to Section 2.4. Interest
on each LIBOR Borrowing shall be payable on each applicable Interest Payment
Date.
 
    (b)  Subject to the provisions of Section 2.10, the Loans comprising each
ABR Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate plus the applicable margin
therefor from time to time in effect in accordance with Section 2.22.
 
    (c)  Subject to the provisions of Section 2.10, each Fixed Rate Loan shall
bear interest at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the fixed rate of interest
offered by the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.4.
 
    (d)  Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan. The LIBOR or the Alternate Base Rate for
each Interest Period or day within an Interest Period shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.
 
SECTION 2.10.  Interest on Overdue Amounts.
 
If the Borrower shall default in the payment of the principal of, or interest
on, any Loan or any other amount becoming due hereunder, the Borrower shall on
demand from time to time pay interest , to the extent permitted by Applicable
Law, on such defaulted amount up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per

    22  

--------------------------------------------------------------------------------

 

annum computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as applicable, in the case of amounts bearing interest
determined by reference to the Prime Rate and a year of 360 days in all other
cases, equal to (a) in the case of the remainder of the then current Interest
Period for any LIBOR Loan or Fixed Rate Loan, the rate applicable to such Loan
under Section 2.9 plus 2% per annum and (b) in the case of any other amount, the
rate that would at the time be applicable to an ABR Loan under Section 2.9 plus
2% per annum plus the applicable margin for ABR Loans in effect from time to
time in accordance with Section 2.22.
 
SECTION 2.11. Alternate Rate of Interest.
 
In the event the Administrative Agent shall have determined that deposits in
Dollars or the applicable Available Foreign Currency in the amount of the
requested principal amount of any LIBOR Loan are not generally available in the
London Interbank Market (or such other interbank eurocurrency market where the
foreign currency and exchange operations in respect of Dollars or such
applicable Available Foreign Currency, as the case may be, are then being
conducted for delivery on the first day of such Interest Period), or that the
rate at which such deposits are being offered will not adequately and fairly
reflect the cost to any Lender of making or maintaining its portion of such
LIBOR Loans during such Interest Period, or that reasonable means do not exist
for ascertaining LIBOR, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopier notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have determined that circumstances giving rise to
such notice no longer exist, (a) any request by the Borrower for a LIBOR
Competitive Borrowing pursuant to Section 2.4 shall be of no force and effect
and shall be denied by the Administrative Agent and (b) any request by the
Borrower for a LIBOR Borrowing pursuant to Section 2.5 shall be deemed to be a
request for an ABR Loan. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.
 
SECTION 2.12. Termination and Reduction of Commitments; Increase of Commitments.
 
    (a)  The Commitments of all of the Lenders shall be automatically terminated
on the Termination Date.
 
    (b)  Subject to Section 2.13(b), upon at least three Business Days’ prior
irrevocable written or telecopy notice to the Administrative Agent (which shall
promptly notify each Lender), the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided that (i) each partial reduction shall be in an integral
multiple of $1,000,000 and in a minimum principal amount of $10,000,000 and (ii)
the Borrower shall not be entitled to make any such termination or reduction
that would reduce the Total Commitment to an amount less than the sum of the
aggregate outstanding principal Dollar Equivalent Amount of the Loans plus the
then current L/C Exposure.
 
    (c)  Each reduction in the Total Commitment hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments. The Borrower
shall pay to the Administrative Agent for the account of the Lenders on the

    23  

--------------------------------------------------------------------------------

 

date of each termination or reduction in the Total Commitment, the Facility Fees
and the Utilization Fees on the amount of the Commitments so terminated or
reduced accrued to the date of such termination or reduction.
 
    (d)  In the event that the Borrower wishes to increase the Total Commitment
at any time when no Default or Event of Default has occurred and is continuing,
it shall notify the Administrative Agent in writing of the amount (the “Offered
Increase Amount”) of such proposed increase (such notice, a “Commitment Increase
Notice”), and the Administrative Agent shall notify each Lender of such proposed
increase and provide such additional information regarding such proposed
increase as any Lender may reasonably request. The Borrower may, at its election
and with the consent of the Administrative Agent and the Issuing Lenders (which
consents shall not be unreasonably withheld), (i) offer one or more of the
Lenders the opportunity to participate in all or a portion of the Offered
Increase Amount pursuant to paragraph (f) below and/or (ii) offer one or more
additional banks, financial institutions or other entities the opportunity to
participate in all or a portion of the Offered Increase Amount pursuant to
paragraph (e) below. Each Commitment Increase Notice shall specify which Lenders
and/or banks, financial institutions or other entities the Borrower desires to
participate in such Commitment increase. The Borrower or, if requested by the
Borrower, the Administrative Agent, will notify such Lenders and/or banks,
financial institutions or other entities of such offer.
 
    (e)  Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.12(d)(ii) shall execute a
New Lender Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G, whereupon such bank, financial
institution or other entity (herein called a “New Lender”) shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and Schedule
2.1 shall be deemed to be amended to add the name and Commitment of such New
Lender, provided that the Commitment of any such new Lender shall be in an
amount not less than $5,000,000.
 
    (f)  Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.12(d)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit H, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 1.1A shall be deemed to be
amended to so increase the Commitment of such Lender.
 
    (g)  Notwithstanding anything to the contrary in this Section 2.12, (i) in
no event shall any transaction effected pursuant to this Section 2.12 cause the
Total Commitment to exceed $1,500,000,000 and (ii) no Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.
 
SECTION 2.13. Prepayment of Loans.
 
(a)  Prior to the Termination Date, the Borrower shall have the right at any
time to prepay any Revolving Credit Borrowing, in whole or in part, subject to
the requirements of Section 2.17 but otherwise without premium or penalty, upon
prior written or telecopy notice to the Administrative Agent (which shall
promptly notify each Lender) before 2:00 p.m. New York City time of at least one
Business Day in the case of an ABR Loan and of at least three Working Days in
the case

    24  

--------------------------------------------------------------------------------

 

of a LIBOR Loan; provided that each such partial prepayment shall be in a
minimum aggregate principal Dollar Equivalent Amount of $1,000,000 or a whole
multiple in excess thereof. The Borrower shall not have the right to prepay any
Competitive Borrowing without the consent of the relevant Lender.
 
(b)  On any date when the sum of the Dollar Equivalent Amount of the aggregate
outstanding Loans (after giving effect to any Borrowings effected on such date)
plus the then current L/C Exposure exceeds the Total Commitment, the Borrower
shall make a mandatory prepayment of the Loans in such amount as may be
necessary so that the Dollar Equivalent Amount of the aggregate amount of
outstanding Loans plus the then current L/C Exposure after giving effect to such
prepayment does not exceed the Total Commitment then in effect. Any prepayments
required by this paragraph shall be applied to outstanding ABR Loans up to the
full amount thereof before they are applied to outstanding LIBOR Loans.
 
(c)  Each notice of prepayment pursuant to this Section 2.13 shall specify the
specific Borrowing(s), the prepayment date and the aggregate principal amount of
each Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower
to prepay such Borrowing(s) by the amount stated therein. All prepayments under
this Section 2.13 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of prepayment and any amounts due pursuant to
Section 2.17.
 
SECTION 2.14.  Eurocurrency Reserve Costs. 
 
The Borrower shall pay to the Administrative Agent for the account of each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board)
(or, at any time when such Lender may be required by the Board or by any other
Governmental Authority, whether within the United States or in another relevant
jurisdiction, to maintain reserves against any other category of liabilities
which includes deposits by reference to which LIBOR is determined as provided in
this Agreement or against any category of extensions of credit or other assets
of such Lender which includes any such LIBOR Loans), additional interest on the
unpaid principal amount of each LIBOR Loan made to the Borrower by such Lender,
from the date of such Loan until such Loan is paid in full, at an interest rate
per annum equal at all times during the Interest Period for such Loan to the
remainder obtained by subtracting (i) LIBOR for such Interest Period from (ii)
the rate obtained by multiplying LIBOR as referred to in clause (i) above by the
Statutory Reserves of such Lender for such Interest Period. Such additional
interest shall be determined by such Lender and notified to the Borrower (with a
copy to the Administrative Agent) not later than five Business Days before the
next Interest Payment Date for such Loan, and such additional interest so
notified to the Borrower by any Lender shall be payable to the Administrative
Agent for the account of such Lender on each Interest Payment Date for such
Loan.
 
SECTION 2.15. Reserve Requirements; Change in Circumstances.
 
(a)  Notwithstanding any other provision herein, if after the date of this
Agreement any change in Applicable Law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall subject any Lender to, or increase the net amount of,

    25  

--------------------------------------------------------------------------------

 

any tax, levy, impost, duty, charge, fee, deduction or withholding with respect
to any Loan, or shall change the basis of taxation of payments to any Lender of
the principal of or interest on any Loan made by such Lender or any other fees
or amounts payable hereunder (other than (x) taxes imposed on the overall net
income of such Lender by the jurisdiction in which such Lender has its principal
office or its applicable Lending Office or by any political subdivision or
taxing authority therein (or any tax which is enacted or adopted by such
jurisdiction, political subdivision or taxing authority as a direct substitute
for any such taxes) or (y) any tax, assessment, or other governmental charge
that would not have been imposed but for the failure of any Lender to comply
with any certification, information, documentation or other reporting
requirement), (ii) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender, or (iii) shall impose on any
Lender or eurocurrency market any other condition affecting this Agreement or
any Loan made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) in respect thereof by an amount deemed in
good faith by such Lender to be material, then the Borrower shall pay such
additional amount or amounts as will compensate such Lender for such increase or
reduction to such Lender upon demand by such Lender.
 
    (b)  If, after the date of this Agreement, any Lender shall have determined
in good faith that the adoption after the date hereof of or any change after the
date hereof in any applicable law, rule, regulation or guideline regarding
capital adequacy, or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender (or
any Lending Office of such Lender) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of its obligations
hereunder to a level below that which such Lender (or its holding company) could
have achieved but for such applicability, adoption, change or compliance (taking
into consideration such Lender’s policies or the policies of its holding
company, as the case may be, with respect to capital adequacy) by an amount
deemed by such Lender to be material, then, from time to time, the Borrower
shall pay to the Administrative Agent for the account of such Lender (or its
holding company) such additional amount or amounts as will compensate such
Lender for such reduction upon demand by such Lender.
 
    (c)  A certificate of a Lender setting forth in reasonable detail (i) such
amount or amounts as shall be necessary to compensate such Lender as specified
in paragraph (a) or (b) above, as the case may be, and (ii) the calculation of
such amount or amounts referred to in the preceding clause (i), shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within 10 Business Days after its
receipt of the same.
 
    (d)  Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any Interest Period shall not constitute a
waiver of such Lender’s rights to demand compensation for any increased costs or
reduction in amounts received or receivable or

    26  

--------------------------------------------------------------------------------

 

reduction in return on capital with respect to such Interest Period or any other
Interest Period. The protection of this Section 2.15 shall be available to each
Lender regardless of any possible contention of invalidity or inapplicability of
the law, regulation or condition which shall have been imposed.
 
    (e)  Each Lender agrees that, as promptly as practicable after it becomes
aware of the occurrence of an event or the existence of a condition that (i)
would cause it to incur any increased cost under this Section 2.15, Section
2.16, Section 2.21 or Section 2.23(g) or (ii) would require the Borrower to pay
an increased amount under this Section 2.15, Section 2.16, Section 2.21 or
Section 2.23(g), it will use reasonable efforts to notify the Borrower of such
event or condition and, to the extent not inconsistent with such Lender’s
internal policies, will use its reasonable efforts to make, fund or maintain the
affected Loans of such Lender, or, if applicable to participate in Letters of
Credit, through another Lending Office of such Lender if as a result thereof the
additional monies which would otherwise be required to be paid or the reduction
of amounts receivable by such Lender thereunder in respect of such Loans or
Letters of Credit would be materially reduced, or any inability to perform would
cease to exist, or the increased costs which would otherwise be required to be
paid in respect of such Loans or Letters of Credit pursuant to this Section
2.15, Section 2.16, Section 2.21 or Section 2.23(g) would be materially reduced
or the taxes or other amounts otherwise payable under this Section 2.15, Section
2.16 or Section 2.21 would be materially reduced, and if, as determined by such
Lender, in its sole reasonable discretion, the making, funding or maintaining of
such Loans or Letters of Credit through such other Lending Office would not
otherwise materially adversely affect such Loans or Letters of Credit.
    
    (f)  In the event any Lender shall have delivered to the Borrower a notice
that LIBOR Loans are no longer available from such Lender pursuant to Section
2.16, that amounts are due to such Lender pursuant to paragraph (c) above, that
any of the events designated in paragraph (e) above have occurred or that a
Lender shall not be rated at least BBB by S&P and Baa2 by Moody’s, the Borrower
may (but subject in any such case to the payments required by Section 2.17),
provided that there shall exist no Default or Event of Default, upon at least
five Business Days’ prior written or telecopier notice to such Lender and the
Administrative Agent, but not more than 30 days after receipt of notice from
such Lender, identify to the Administrative Agent a lending institution
reasonably acceptable to the Administrative Agent which will purchase the
Commitment, the amount of outstanding Loans and any participations in Letters of
Credit from the Lender providing such notice and such Lender shall thereupon
assign its Commitment, any Loans owing to such Lender and any participations in
Letters of Credit and the Notes held by such Lender to such replacement lending
institution pursuant to Section 9.3. Such notice shall specify an effective date
for such assignment and at the time thereof, the Borrower shall pay all accrued
interest, Facility Fees, Utilization Fees and all other amounts (including
without limitation all amounts payable under this Section and Sections 2.21,
2.23(g), 9.4 and 9.5) owing hereunder to such Lender as at such effective date
for such assignment.
 
SECTION 2.16. Change in Legality.
 
(a)  Notwithstanding anything to the contrary herein contained, if any change in
any law or regulation or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof shall make
it unlawful for any Lender to make or maintain any LIBOR Loan or to give effect
to its obligations as contemplated hereby,

    27  

--------------------------------------------------------------------------------

 

then, by written notice to the Borrower and to the Administrative Agent, such
Lender may:
 
    (i)  declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon such Lender shall not submit a Competitive Bid in response
to a request for LIBOR Competitive Loans and the Borrower shall be prohibited
from requesting LIBOR Revolving Credit Loans from such Lender hereunder unless
such declaration is subsequently withdrawn; and
 
(ii)  require that all outstanding LIBOR Loans (in Dollars) made by it be
converted to ABR Loans in which event (A) all such LIBOR Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.16(b) and (B) all payments and prepayments of principal
which would otherwise have been applied to repay the converted LIBOR Loans shall
instead be applied to repay the ABR Loan resulting from the conversion of such
LIBOR Loans.
 
    (b)  For purposes of this Section 2.16, a notice to the Borrower by any
Lender pursuant to Section 2.16(a) shall be effective on the date of receipt
thereof by the Borrower.
 
 
SECTION 2.17. Reimbursement of Lenders.
 
(a)  The Borrower shall reimburse each Lender on demand for any loss incurred or
to be incurred by it in the reemployment of the funds released (i) by any
prepayment (for any reason, including any refinancing) of any LIBOR or Fixed
Rate Loan if such Loan is repaid other than on the last day of the applicable
Interest Period for such Loan or (ii) in the event that after the Borrower
delivers a notice of borrowing under Section 2.5 in respect of LIBOR Revolving
Credit Loans or a Competitive Bid Accept/Reject Letter under Section 2.4(d),
pursuant to which it has accepted Competitive Bids of one or more of the
Lenders, the applicable Loan is not made on the first day of the Interest Period
specified by the Borrower for any reason other than (I) a suspension or
limitation under Section 2.16 of the right of the Borrower to select a LIBOR
Loan or (II) a breach by a Lender of its obligations hereunder. In the case of
such failure to borrow, such loss shall be the amount as reasonably determined
by such Lender as the excess, if any, of (A) the amount of interest which would
have accrued to such Lender on the amount not borrowed, at a rate of interest
equal to the interest rate applicable to such Loan pursuant to Section 2.9, for
the period from the date of such failure to borrow to the last day of the
Interest Period for such Loan which would have commenced on the date of such
failure to borrow, over (B) the amount realized by such Lender in reemploying
the funds not advanced during the period referred to above. In the case of a
payment other than on the last day of the Interest Period for a Loan, such loss
shall be the amount of the excess, if any, of (A) the amount of interest which
would have accrued on the amount so paid at a rate of interest equal to the
interest rate applicable to such Loan pursuant to Section 2.9, for the period
from the date of such payment to the last day of the then current Interest
Period for such Loan, over (B) an amount equal to the product of (x) the amount
of the Loan so paid times (y) the current daily yield on U.S. Treasury

    28  

--------------------------------------------------------------------------------

 

Securities (at such date of determination) with maturities approximately equal
to the remaining Interest Period for such Loan times (z) the number of days
remaining in the Interest Period for such Loan. Each Lender shall deliver to the
Borrower from time to time one or more certificates setting forth the amount of
such loss (and in reasonable detail the manner of computation thereof) as
determined by such Lender, which certificates shall be conclusive absent
manifest error. The Borrower shall pay to the Administrative Agent for the
account of each Lender the amount shown as due on any certificate within thirty
(30) days after its receipt of the same.
 
    (b)  In the event the Borrower fails to prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.13(a), the
Borrower on demand by any Lender shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
loss incurred by such Lender as a result of such failure to prepay, including,
without limitation, any loss, cost or expenses incurred by reason of the
acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Each Lender shall
deliver to the Borrower and the Administrative Agent from time to time one or
more certificates setting forth the amount of such loss (and in reasonable
detail the manner of computation thereof) as determined by such Lender, which
certificates shall be conclusive absent manifest error.
 
SECTION 2.18. Pro Rata Treatment.
 
Except as permitted under Sections 2.14, 2.15(c), 2.15(f), 2.16, 2.17 and
4.1(f), each Borrowing, each reduction of the Total Commitment shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amount of their Loans) and each payment
or prepayment of principal of any Borrowing and each payment of interest on the
Loans shall be allocated pro rata in accordance with the respective principal
amount of the Loans then held by the Lenders. Each payment of principal of any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective principal
amounts of their outstanding Competitive Loans comprising such Borrowing. Each
payment of interest on any Competitive Borrowing shall be allocated pro rata
among the Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining the
available Commitments of the Lenders at any time, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of the Lenders
(including those Lenders that shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with such respective Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing computed in accordance with Section 2.1,
to the next higher or lower whole Dollar amount.
 
SECTION 2.19.  Right of Setoff.
 
If any Event of Default shall have occurred and be continuing and any Lender
shall have requested the Administrative Agent to declare the Loans immediately
due and payable pursuant to Article 7, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by such Lender and any other indebtedness
at any time owing by such Lender to, or for the credit or the account of, each
Borrower, against any of and all the obligations now or hereafter existing under
this Agreement and the Loans and participations in Letters of Credit held by
such Lender, irrespective of

    29  

--------------------------------------------------------------------------------

 

whether or not such Lender shall have made any demand under this Agreement or
such Loans and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such setoff and application made by
such Lender, but the failure to give such notice shall not affect the validity
of such setoff and application. The rights of each Lender under this Section
2.19 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have and are subject to the provisions of Section
8.2.
 
SECTION 2.20. Manner of Payments.
 
All payments by the Borrower hereunder and under the Notes shall be made in
Dollars or other applicable Currency in immediately available funds, without
setoffs, deductions or counterclaims, at the office of the Administrative
Agent’s Agent Bank Services Department, JPMorgan Chase Bank, 111 Fannin, 10th
floor, Houston, Texas 77002, Attention: Leah Hughes (Telephone: (713) 750-2885;
Telecopy: (713) 750-2932), for credit to PHH Corporation Clearing Account,
Account No. 323-5-11260 (Reference: PHH Corporation Credit Agreement dated as of
March 4, 1997), with a copy to Dakisha Allen, JPMorgan Chase Bank, 111 Fannin,
10th floor, Houston, Texas 77002 (Telephone (713) 750-3541; Telecopy (713)
750-2932) or as otherwise directed by the Borrower (with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld) no later
than 4:30 p.m., New York City time, on the date on which such payment shall be
due. Interest in respect of any Loan hereunder shall accrue from and including
the date of such Loan to, but excluding, the date on which such Loan is paid or
refinanced with a Loan of a different Interest Rate Type.
    
SECTION 2.21. Withholding Taxes.
 
    (a)  Prior to the date of the initial Loans hereunder, and from time to time
thereafter if requested by the Borrower or the Administrative Agent or required
because, as a result of a change in Applicable Law or a change in circumstances
or otherwise, a previously delivered form or statement becomes incomplete or
incorrect in any material respect, each Lender organized under the laws of a
jurisdiction outside the United States shall provide, if applicable, the
Administrative Agent and the Borrower with complete, accurate and duly executed
forms or other statements prescribed by a Governmental Authority certifying such
Lender’s exemption, if any, from, or entitlement to a reduced rate, if any, of,
withholding taxes (including backup withholding taxes) with respect to all
payments to be made to such Lender hereunder and under the Notes.
 
    (b)  The Borrower and the Administrative Agent shall be entitled to deduct
and withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments hereunder or under the Notes, if
and to the extent that the Borrower or the Administrative Agent in good faith
determines that such deduction or withholding is required by Applicable Law,
including, without limitation, any applicable treaty. In the event the Borrower
or the Administrative Agent shall so determine that deduction or withholding of
taxes is required, it shall advise the affected Lender as to the basis of such
determination prior to actually deducting and withholding such taxes. In the
event the Borrower or the Administrative Agent shall so deduct or withhold taxes
from amounts payable hereunder, it (i) shall pay to or deposit with the
appropriate taxing authority in a timely manner the full amount of taxes it has
deducted or withheld; (ii) shall provide evidence of payment of such taxes to,
or the deposit thereof with, the appropriate taxing authority and a statement
setting forth the amount of taxes deducted or withheld, the applicable rate, and
any other information or documentation reasonably requested by the Lenders

    30  

--------------------------------------------------------------------------------

 

from whom the taxes were deducted or withheld; and (iii) shall forward to such
Lenders any receipt for such payment or deposit of the deducted or withheld
taxes as may be issued from time to time by the appropriate taxing authority.
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments hereunder or under the
Notes are not subject to withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Borrower or the Administrative Agent
may withhold taxes from such payments at the applicable statutory rate in the
case of payments to or for any Lender.
 
    (c)  Each Lender agrees (i) that as between it and the Borrower or the
Administrative Agent, it shall be the Person to deduct and withhold taxes, and
to the extent required by law it shall deduct and withhold taxes, on amounts
that such Lender may remit to any other Person(s) by reason of any undisclosed
transfer or assignment of an interest in this Agreement to such other Person(s)
pursuant to paragraph (g) of Section 9.3 and (ii) to indemnify the Borrower and
the Administrative Agent and any of their officers, directors, agents, or
employees against, and to hold them harmless from, any tax, interest, additions
to tax, penalties, reasonable counsel and accountants’ fees, disbursements or
payments arising from the assertion by any appropriate taxing authority of any
claim against them relating to a failure to withhold taxes as required by
Applicable Law with respect to amounts described in clause (i) of this paragraph
(c).
 
    (d)  Each assignee of a Lender’s interest in this Agreement in conformity
with Section 9.3 shall be bound by this Section 2.21, so that such assignee will
have all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 2.21.
 
    (e)  In the event that any withholding taxes shall become payable as a
result of any change in any statute, treaty, ruling, determination or regulation
occurring after the Initial Date (as defined below) in respect of any sum
payable hereunder or under any other Fundamental Document to any Lender or the
Administrative Agent (i) the sum payable by the Borrower shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.21) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower, the Lender or the Administrative Agent (as the case may be) shall make
such deductions and (iii) the Borrower, the Lender or the Administrative Agent
(as the case may be) shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law. For purposes of
this Section 2.21, the term “Initial Date” shall mean (i) in the case of the
Administrative Agent, the date hereof, (ii) in the case of each Lender as of the
date hereof, the date hereof and (iii) in the case of any other Lender, the
effective date of the Assignment and Acceptance pursuant to which it became a
Lender.
 
SECTION 2.22. Certain Pricing Adjustments.
 
The Facility Fee and the applicable LIBOR Spread in effect from time to time
shall be determined in accordance with the following table:
 
 

    31  

--------------------------------------------------------------------------------

 

 
S&P/Moody’s/Fitch Rating Equivalent of the Borrower’s senior unsecured
long-term debt
Facility Fee
(in Basis Points)

Applicable LIBOR
Spread (in Basis Points)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
A/A2/A or better
8.0
29.5
A-/A3/A-
10.0
40.0
BBB+/Baa1/BBB+
12.5
50.0
BBB/Baa2/BBB
15.0
60.0
BBB-/Baa3/BBB-
17.5
70.0
BB+/Ba1/BB+ or worse
25.0
125.0

 
    In the event the S&P, Moody’s and Fitch ratings on the Borrower’s senior
non-credit enhanced unsecured long-term debt are not equivalent to each other,
the higher rating of S&P or Moody’s will determine the Facility Fee and
applicable LIBOR Spread, unless the ratings are more than one level apart, in
which case the rating one level below the higher rating of S&P or Moody’s will
be determinative. In the event that (a) the Borrower’s senior non-credit
enhanced unsecured long-term debt is rated by (i) Fitch and only one of S&P or
Moody’s, or (ii) only one of S&P or Moody’s (for any reason, including if S&P or
Moody’s shall cease to be in the business of rating corporate debt obligations),
and not by Fitch, or (b) if the rating system of any of S&P, Moody’s or Fitch
shall change, then an amendment shall be negotiated in good faith (and shall be
effective only upon approval by the Borrower and the Supermajority Lenders) to
the references to specific ratings in the table above to reflect such changed
rating system or the unavailability of ratings from such rating agency
(including an amendment to provide for the substitution of an equivalent or
successor ratings agency). In the event that the Borrower’s senior unsecured
long-term debt is (i) not rated by any of S&P, Moody’s or Fitch or (ii) rated
only by Fitch, then the Facility Fee and the applicable LIBOR Spread shall be
deemed to be calculated as if the lowest rating category set forth above
applied. Any increase in the Facility Fee or the applicable LIBOR Spread
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by the Borrower or the applicable rating
agency of a reduction in such rating or, in the absence of such announcement or
publication, on the effective date of such decreased rating, or on the date of
any request by the Borrower to the applicable rating agency not to rate its
senior unsecured long-term debt or on the date any of such rating agencies
announces it shall no longer rate the Borrower’s senior unsecured long-term
debt. Any decrease in the Facility Fee or applicable LIBOR Spread shall be
effective on the date of announcement or publication by any of such rating
agencies of an increase in rating or in the absence of announcement or
publication on the effective date of such increase in rating. The applicable
margin for ABR Loans shall be 1% less than the applicable LIBOR Spread (but not
less than 0%).
 
SECTION 2.23. Letters of Credit.
 
(a)    (i) Upon the terms and subject to the conditions hereof, each Issuing
Lender agrees to issue Letters of Credit payable in Dollars from time to time
after the Closing Date and prior to the earlier of the Termination Date and the
termination of the Commitments, upon the request of the Borrower, provided that
(A) the Borrower shall not request that any Letter of Credit be issued if, after
giving effect thereto, the sum of the then current L/C Exposure plus the
aggregate principal Dollar Equivalent Amount of the Loans then outstanding would
exceed the Total Commitment, (B) in no event shall any Issuing Lender issue (x)
any Letter of Credit having an expiration date later than five Business Days
before the Termination Date or (y) any Letter of Credit having an expiration
date more than one year after its

    32  

--------------------------------------------------------------------------------

 

date of issuance, provided, further, that any Letter of Credit with a 365-day
duration may provide for the renewal thereof for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (x)
above), (C) the Borrower shall not request that an Issuing Lender issue any
Letter of Credit if, after giving effect to such issuance, the L/C Exposure
would exceed $200,000,000, and (D) an Issuing Lender shall be prohibited from
issuing or renewing Letters of Credit hereunder upon the occurrence and during
the continuance of a Default or an Event of Default.
 
        (ii)  Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the applicable Issuing Lender, a participation in such Letter of Credit in
accordance with the percentage which its Commitment represents of the Total
Commitment.
 
        (iii)  Each Letter of Credit may, at the option of the applicable
Issuing Lender, provide that such Issuing Lender may (but shall not be required
to) pay all or any part of the maximum amount which may at any time be available
for drawing thereunder to the beneficiary thereof upon the occurrence of an
Event of Default and the acceleration of the maturity of the Loans, provided
that, if payment is not then due to such beneficiary, such Issuing Lender shall
deposit the funds in question in an account with such Issuing Lender to secure
payment to such beneficiary and any funds so deposited shall be paid to such
beneficiary of such Letter of Credit if conditions to such payment are satisfied
or returned to the Administrative Agent for distribution to the Lenders (or, if
all Obligations shall have been paid in full in cash, to the Borrower) if no
payment to such beneficiary has been made and the final date available for
drawings under such Letter of Credit has passed. Each payment or deposit of
funds by an Issuing Lender as provided in this paragraph shall be treated for
all purposes of this Agreement as a drawing duly honored by such Issuing Lender
under the related Letter of Credit.
 
    (b)  Whenever the Borrower desires the issuance of a Letter of Credit, it
shall deliver to the Administrative Agent and the applicable Issuing Lender a
written notice no later than 1:00 p.m. (New York time) at least five Business
Days prior to the proposed date of issuance provided, however, that the Borrower
and the Administrative Agent and such Issuing Lender may agree to a shorter time
period. That notice shall specify (i) the Issuing Lender for such Letter of
Credit, (ii) the proposed date of issuance (which shall be a Business Day),
(iii) the face amount of such Letter of Credit, (iv) the expiration date of such
Letter of Credit and (v) the name and address of the beneficiary. Such notice
shall be accompanied by a brief description of the underlying transaction and
upon the request of the applicable Issuing Lender, the Borrower shall provide
additional details regarding the underlying transaction. Concurrently with the
giving of written notice of a request for the issuance of a Letter of Credit,
the Borrower shall specify a precise description of the documents and the
verbatim text of any certificate to be presented by the beneficiary of such
Letter of Credit which, if presented by such beneficiary prior to the expiration
date of such Letter of Credit, would require

    33  

--------------------------------------------------------------------------------

 

the applicable Issuing Lender to make payment under such Letter of Credit;
provided that the applicable Issuing Lender, in its reasonable discretion, may
require customary changes in any such documents and certificates. Upon issuance
of any Letter of Credit, the applicable Issuing Lender shall notify the
Administrative Agent of the issuance of such Letter of Credit. Promptly after
receipt of such notice, the Administrative Agent shall notify each Lender of the
issuance and the amount of each such Lender’s respective participation therein.
 
    (c)  The payment of drafts under any Letter of Credit shall be made in
accordance with the terms of such Letter of Credit and, in that connection, any
Issuing Lender shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by such Issuing Lender in good
faith, and in the absence of gross negligence or willful misconduct, to be
genuine. No Issuing Lender shall have any duty to inquire as to the accuracy or
authenticity of any draft or other drawing documents which may be presented to
it, but shall be responsible only to determine in accordance with customary
commercial practices, and in the absence of gross negligence or willful
misconduct, that the documents which are required to be presented before payment
or acceptance of a draft under any Letter of Credit have been delivered and that
they comply on their face with the requirements of that Letter of Credit. The
Borrower’s obligations under this Section 2.23 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.
 
    (d)  If any Issuing Lender shall make payment on any draft presented under a
Letter of Credit, such Issuing Lender shall give notice of such payment to the
Administrative Agent and the Lenders and each Lender hereby authorizes and
requests such Issuing Lender to advance for its account pursuant to the terms
hereof its share of such payment based upon its participation in such Letter of
Credit and agrees promptly to reimburse such Issuing Lender in immediately
available funds for the Dollar amount so advanced on its behalf. If such
reimbursement is not made by any Lender in immediately available funds on the
same day on which such Issuing Lender shall have made payment on any such draft,
such Lender shall pay interest thereon to such Issuing Lender at a rate per
annum equal to the Issuing Lender’s cost of obtaining overnight funds in the New
York Federal Funds Market.
 
    (e)  In the case of any draft presented under a Letter of Credit which is
required to be paid at any time on or before the Termination Date and provided
that the conditions specified in Section 4.2 are then satisfied, such payment
shall constitute an ABR Loan hereunder, and interest shall accrue from the date
the applicable Issuing Lender makes payment of a draft under the Letter of
Credit. If any draft is presented under a Letter of Credit and (i) the
conditions specified in Section 4.2 are not satisfied or (ii) if the Commitments
have been terminated, then the Borrower will, upon demand by the Administrative
Agent, pay to the applicable Issuing Lender, in immediately available funds, the
full amount of such draft.
 
    (f)    (i) The Borrower agrees to pay the following amount to each Issuing
Lender with respect to Letters of Credit issued by it hereunder:
 
        (A) with respect to drawings made under any Letter of Credit, interest,
payable on demand, on the amount paid by such Issuing Lender in respect of each
such drawing from the date of the drawing to, but excluding, the date such
amount is reimbursed by the Borrower at a rate which is at all times equal to 2%
per

    34  

--------------------------------------------------------------------------------

 

   annum in excess of the Alternate Base Rate plus the applicable margin for ABR
Loans from time to time in effect in accordance with Section 2.22; provided that
no such default interest shall be payable if such reimbursement is made from the
proceeds of Revolving Credit Loans pursuant to Section 2.23(e);
 
        (B) with respect to the issuance, amendment or transfer of each Letter
of Credit and each drawing made thereunder, documentary and processing charges
in accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or drawing, as the case
may be; and
 
        (C) a fronting fee computed at the rate agreed to by the Borrower and
the applicable Issuing Lender, on the daily average face amount of each
outstanding Letter of Credit issued by such Issuing Lender, such fee to be due
and payable in arrears on and through the last day of each fiscal quarter of the
Borrower, on the Termination Date and on the expiration of the last outstanding
Letter of Credit.
 
(ii)  The Borrower agrees to pay to the Administrative Agent for distribution to
each Lender in respect of all Letters of Credit outstanding, such Lender’s pro
rata share of a commission on the maximum amount available from time to time to
be drawn under such outstanding Letters of Credit calculated at a rate per annum
equal to the applicable LIBOR Spread from time to time in effect hereunder. Such
commission shall be payable in arrears on and through the last day of each
fiscal quarter of the Borrower and on the later of the Termination Date and the
expiration of the last outstanding Letter of Credit.
 
(iii) Promptly upon receipt by any Issuing Lender or the Administrative Agent
(as applicable) of any amount described in clause (i)(A) or (ii) of this Section
2.23(f), or any amount described in Section 2.23(e) previously reimbursed to the
applicable Issuing Lender by the Lenders, such Issuing Lender or the
Administrative Agent (as applicable) shall distribute to each Lender its pro
rata share of such amount. Amounts payable under clauses (i)(B) and (i)(C) of
this Section 2.23(f) shall be paid directly to the Issuing Lender and shall be
for its exclusive use.
 
    (g)  If by reason of (i) any change after the date hereof in Applicable Law,
or in the interpretation or administration thereof (including, without
limitation, any request, guideline or policy not having the force of law) by any
Governmental Authority charged with the administration or interpretation
thereof, or (ii) compliance by any Issuing Lender or any Lender with any
direction, request or requirement (whether or not having the force of law)
issued after the date hereof by any Governmental Authority or monetary authority
(including any change whether or not proposed or published prior to the date
hereof), including, without limitation, Regulation D of the Board:
 
        (A) any Issuing Lender or any Lender shall be subject to any tax, levy,
charge or withholding of any nature (other than withholding tax imposed by the
United States or any political subdivision or taxing authority thereof or
therein or any other tax, levy, charge or withholding (i) that is measured with
respect to the overall net income of

    35  

--------------------------------------------------------------------------------

 

such Issuing Lender or such Lender (or is imposed in lieu of a tax on net
income) or of a Lending Office of such Issuing Lender or such Lender, and that
is imposed by the United States, or by the jurisdiction in which such Issuing
Lender or such Lender is incorporated, or in which such Lending Office is
located, managed or controlled or in which such Issuing Lender or such Lender
has its principal office (or any political subdivision or taxing authority
thereof or therein) or (ii) that is imposed solely by reason of such Issuing
Lender or such Lender failing to make a declaration of, or otherwise to
establish, non-residence, or to make any other claim for exemption, or otherwise
to comply with any certification, identification, information, documentation or
reporting requirements prescribed under the laws of the relevant jurisdiction,
in those cases where such Issuing Lender or such Lender may properly make the
declaration or claim or so establish non-residence or otherwise comply) or to
any variation thereof or to any penalty with respect to the maintenance or
fulfillment of its obligations under this Section 2.23, whether directly or by
such being imposed on or suffered by any Issuing Lender or any Lender;
 
(B) any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Letter of Credit issued by any Issuing
Lender or participations therein purchased by any Lender; or
 
(C) there shall be imposed on any Issuing Lender or any Lender any other
condition regarding this Section 2.23, any Letter of Credit or any participation
therein;

and the result of the foregoing is directly or indirectly to increase the cost
to any Issuing Lender or any Lender of issuing, making or maintaining any Letter
of Credit or of purchasing or maintaining any participation therein, or to
reduce the amount receivable in respect thereof by any Issuing Lender or any
Lender, then and in any such case such Issuing Lender or such Lender may, at any
time, notify the Borrower, and the Borrower shall pay on demand such amounts as
such Issuing Lender or such Lender may specify to be necessary to compensate
such Issuing Lender or such Lender for such additional cost or reduced receipt.
The determination by any Issuing Lender or any Lender, as the case may be, of
any amount due pursuant to this Section 2.23 as set forth in a certificate
setting forth the calculation thereof in reasonable detail shall, in the absence
of manifest error, be final, conclusive and binding on all of the parties
hereto.
 
    (h)  If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then either the
applicable Issuing Lender(s) or the Required Lenders may, at their option,
require the Borrower to deposit cash or Cash Equivalents in a Cash Collateral
Account in an amount equal to the full amount of the L/C Exposure or to furnish
other security acceptable to the Administrative Agent and the applicable Issuing
Lender(s). Any amounts so delivered pursuant to the preceding sentence shall be
applied to reimburse the applicable Issuing Lender(s) for the amount of

    36  

--------------------------------------------------------------------------------

 

any drawings honored under Letters of Credit issued by it; provided, however,
that if prior to the Termination Date, no Event of Default is then continuing,
the Administrative Agent shall return all of such collateral relating to such
deposit to the Borrower if requested by it.
 
    (i)  If, at any time, the L/C Exposure exceeds the Total Commitment, then
the Required Lenders may, at their option, require the Borrower to deposit cash
or Cash Equivalents in a Cash Collateral Account in an amount sufficient to
eliminate such excess or to furnish other security for such excess acceptable to
the Administrative Agent and the Issuing Lender(s). Any amounts so delivered
pursuant to the preceding sentence shall be applied to reimburse the applicable
Issuing Lender(s) for the amount of any drawings honored under Letters of
Credit; provided that if subsequent to any such deposit such excess is reduced
to an amount less than the portion of such deposited amounts and no Default or
Event of Default is then continuing, the Borrower shall be entitled to receive
such excess collateral if requested by it.
 
    (j)  Upon the request of the Administrative Agent, each Issuing Lender shall
furnish to the Administrative Agent copies of any Letter of Credit issued by
such Issuing Lender and such related documentation as may be reasonably
requested by the Administrative Agent.
 
    (k)  Upon the Closing Date, all Existing Letters of Credit shall be deemed
to have ceased to be outstanding under the Existing Five Year Credit Agreement
and shall be deemed instead to have been issued under this Agreement on the
Closing Date and to be outstanding under this Agreement; provided, however, that
the foregoing shall not relieve the Borrower of any liability it may have under
or in respect of the Existing Letters of Credit or modify or impair any rights
of any other person under or in respect of the Existing Letters of Credit.
 
    (l)  The Borrower represents and warrants to the Administrative Agent, the
Issuing Lender(s) and the Lenders that Schedule 2.23(l) to this Agreement sets
forth a true and complete listing of all Existing Letters of Credit.
 
    Notwithstanding the termination of the Commitments and the payment of the
Loans, the obligations of the Borrower under this Section 2.23 shall remain in
full force and effect until the Administrative Agent, each Issuing Lender and
the Lenders shall have been irrevocably released from their obligations with
regard to any and all Letters of Credit.
 
3.    REPRESENTATIONS AND WARRANTIES OF BORROWER
 
    In order to induce the Lenders to enter into this Agreement and to make the
Loans and participate in the Letters of Credit provided for herein, the Borrower
makes the following representations and warranties to the Administrative Agent
and the Lenders, all of which shall survive the execution and delivery of this
Agreement, the issuance of the Notes and the making of the Loans and issuance of
the Letters of Credit:
 
SECTION 3.1.  Corporate Existence and Power.
 
The Borrower and its Subsidiaries have been duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation and are in good standing or have applied for authority to operate
as a foreign corporation in all jurisdictions where the nature of their
properties or business so requires it and where a failure to be in good

    37  

--------------------------------------------------------------------------------

 

standing as a foreign corporation would have a Material Adverse Effect. The
Borrower has the corporate power to execute, deliver and perform its obligations
under this Agreement and the other Fundamental Documents and other documents
contemplated hereby and to borrow and obtain other extensions of credit
hereunder.
 
SECTION 3.2. Corporate Authority and No Violation.
 
The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings and making of other extensions of
credit hereunder (a) have been duly authorized by all necessary corporate action
on the part of the Borrower, (b) will not violate any provision of any
Applicable Law applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower or any of its
Subsidiaries, or any material Contractual Obligation of the Borrower or any of
its Subsidiaries, (d) will not be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under, any
material indenture, agreement, bond, note or instrument and (e) will not result
in the creation or imposition of any Lien upon any property or assets of the
Borrower or any of its Subsidiaries other than pursuant to this Agreement or any
other Fundamental Document.
 
SECTION 3.3.  Governmental and Other Approval and Consents.
 
No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance (including the
borrowings and making of other extensions of credit hereunder) by the Borrower
of this Agreement or the other Fundamental Documents.
 
SECTION 3.4. Financial Statements of Borrower.
 
The (a) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of December 31, 2002 and December 31, 2003, and (b)
unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of March 31, 2004, in each case, together with the related
unaudited statements of income, shareholders’ equity and cash flows for the
periods then ended fairly present the financial position of the Borrower and its
Consolidated Subsidiaries as at the dates indicated and the results of
operations and cash flows for the periods indicated in conformity with GAAP
subject to normal year-end adjustments in the case of such quarterly financial
statements.
 
SECTION 3.5. No Material Adverse Change.
 
Since December 31, 2003 there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Consolidated Subsidiaries taken as a whole; provided that the
foregoing representation is made solely as of the Closing Date.
 
SECTION 3.6. Copyrights, Patents and Other Rights.
 
Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, service marks, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its

    38  

--------------------------------------------------------------------------------

 

Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.7.  Title to Properties.
 
Each of the Borrower and its Material Subsidiaries will have at the Closing Date
good title or valid leasehold interests to each of the properties and assets
reflected on the balance sheets referred to in Section 3.4 (other than
properties or assets owned by Bishop’s Gate Residential Mortgage Trust), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes, and all such properties and assets will be free and clear of Liens,
except Permitted Encumbrances.
 
SECTION 3.8. Litigation.
 
    There are no lawsuits or other proceedings pending (including, but not
limited to, matters relating to environmental liability), or, to the knowledge
of the Borrower, threatened, against or affecting the Borrower or any of its
Subsidiaries or any of their respective properties, by or before any
Governmental Authority or arbitrator, which could reasonably be expected to have
a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is
in default with respect to any order, writ, injunction, decree, rule or
regulation of any Governmental Authority, which default would have a Material
Adverse Effect.
 
    SECTION 3.9.  Federal Reserve Regulations
 
    Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation T,
U or X of the Board.
 
SECTION 3.10. Investment Company Act, Public Utility Company Act.
 
The Borrower is not, and will not during the term of this Agreement be, (x) an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended or (y) subject to regulation under the Public Utility Holding Company
Act of 1935 or the Federal Power Act.
 
SECTION 3.11. Enforceability.
 
This Agreement and the other Fundamental Documents when executed will constitute
legal, valid and enforceable obligations (as applicable) of the Borrower
(subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity).
 
SECTION 3.12. Taxes.
 
The Borrower and each of its Subsidiaries have filed or caused to be filed all
federal, provincial, state and local tax returns which are required to be filed,
and have paid or have caused to be paid all taxes as shown on said returns or on
any

    39  

--------------------------------------------------------------------------------

 

assessment received by them in writing, to the extent that such taxes have
become due, except (a) as permitted by Section 5.4 or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.13. Compliance with ERISA.
 
Each of the Borrower and its Subsidiaries is in compliance in all material
respects with the provisions of ERISA and the Code applicable to Plans, and the
regulations and published interpretations thereunder, if any, which are
applicable to it and the applicable laws, rules and regulations of any
jurisdiction applicable to Plans. Neither the Borrower nor any of its
Subsidiaries has, with respect to any Plan, engaged in a prohibited transaction
which would subject it to a material tax or penalty on prohibited transactions
imposed by ERISA or Section 4975 of the Code. No liability to the PBGC that is
material to the Borrower and its Subsidiaries taken as a whole has been, or to
the Borrower’s best knowledge is reasonably expected to be, incurred with
respect to the Plans and there has been no Reportable Event and no other event
or condition that presents a material risk of termination of a Plan by the PBGC.
Neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of a material liability under Section 4069
of ERISA. As of the Closing Date, neither the Borrower nor any of its
Subsidiaries contributes to a Multiemployer Plan, and has not incurred any
liability that would be material to the Borrower and its Subsidiaries taken as a
whole on account of a partial or complete withdrawal (as defined in Sections
4203 and 4205 of ERISA, respectively) with respect to any Multiemployer Plan.
 
SECTION 3.14. Disclosure.
 
As of the Closing Date, neither this Agreement nor the Confidential Information
Memorandum dated June 2004, at the time it was furnished, contained any untrue
statement of a material fact or omitted to state a material fact, under the
circumstances under which it was made, necessary in order to make the statements
contained herein or therein not misleading. The Confidential Information
Memorandum contains certain projections relating to the Borrower and its
Consolidated Subsidiaries. Such projections are based on good faith estimates
and assumptions believed to be reasonable at the time made, provided, however,
that the Borrower makes no representation or warranty that such assumptions will
prove in the future to be accurate or that the Borrower and its Consolidated
Subsidiaries will achieve the financial results reflected in such projections.
At the Closing Date, there is no fact known to the Borrower which, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.15.  Environmental Liabilities.
 
Except with respect to any matters, that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
 

    40  

--------------------------------------------------------------------------------

 

4.    CONDITIONS OF LENDING
 
SECTION 4.1.  Conditions Precedent to Effectiveness.
 
The effectiveness of this Agreement is subject to the following conditions
precedent:
 
(a)  Loan Documents. The Administrative Agent shall have received this Agreement
and each of the other Fundamental Documents, each executed and delivered by a
duly authorized officer of the Borrower.
 
(b)  Corporate Documents for the Borrower. The Administrative Agent shall have
received, with copies for each of the Lenders, a certificate of the Secretary or
Assistant Secretary of the Borrower dated the date hereof and certifying (A)
that attached thereto is a true and complete copy of the certificate of
incorporation and by-laws of the Borrower as in effect on the date of such
certification; (B) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors of the Borrower authorizing the
borrowings and other extensions of credit hereunder and the execution, delivery
and performance in accordance with their respective terms of this Agreement and
any other documents required or contemplated hereunder; and (C) as to the
incumbency and specimen signature of each officer of the Borrower executing this
Agreement or any other document delivered by it in connection herewith (such
certificate to contain a certification by another officer of the Borrower as to
the incumbency and signature of the officer signing the certificate referred to
in this paragraph (b)).
 
(c)  Financial Statements. The Lenders shall have received the (i) audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of and for the fiscal years ended December 31, 2002 and December
31, 2003 and (ii) unaudited consolidated financial statements of the Borrower
and its Consolidated Subsidiaries as of March 31, 2004.
 
(d)  Opinions of Counsel. The Administrative Agent shall have received the
favorable written opinions, dated as of the date hereof and addressed to the
Administrative Agent and the Lenders, of internal counsel of PHH Corporation and
of Skadden, Arps, Slate, Meagher & Flom LLP, substantially in the form of
Exhibits B-1 and B-2 hereto respectively.
 
(e)  Termination of Existing Credit Agreements. The “Commitments” of the
“Lenders” under (and as such terms are defined in the Existing Credit
Agreements) the Existing Credit Agreements shall have been terminated, no
“Loans” (as defined in the Existing Credit Agreements) or interest thereon shall
be outstanding or other amounts be due and owing thereunder, and there shall not
be outstanding any Existing Letters of Credit except for those shown on Schedule
2.23(l) hereto.
 
(f)  No Material Adverse Change. The Administrative Agent shall be satisfied
that no material adverse change shall have occurred with respect to the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Consolidated Subsidiaries, taken as a whole, since December 31,
2003.
 
(g)  Payment of Fees. The Administrative Agent shall be satisfied that all
amounts payable to the Joint Lead Arrangers, the Administrative Agent and the
other Lenders pursuant hereto or with regard to the transactions contemplated
hereby have

    41  

--------------------------------------------------------------------------------

 

 
been or are simultaneously being paid.
 
    (h)  Closing Date Payments. The Borrower and the Lenders shall have made
such payments among themselves on the Closing Date as directed by the
Administrative Agent with the result that, after giving effect thereto, the
outstanding Revolving Credit Loans, if any, shall be held by the Lenders pro
rata in accordance with their respective Commitments. The Borrower shall have
paid to the Administrative Agent, for the account of the respective lenders
under the Existing Credit Agreements, all unpaid fees and other amounts accrued
under the Existing Credit Agreements to the Closing Date.
 
    (i)  Litigation. No litigation shall be pending or, to the Borrower’s
knowledge, threatened which would be likely to have a Material Adverse Effect,
or which could reasonably be expected to materially adversely affect the ability
of the Borrower to fulfill its obligations hereunder or to otherwise materially
impair the interests of the Lenders.
 
    (j)  Officer’s Certificate. The Administrative Agent shall have received a
certificate of the chief executive officer or chief financial officer or chief
accounting officer of the Borrower certifying, as of the Closing Date,
compliance with the conditions set forth in paragraphs (b) and (c) of Section
4.2.
 
SECTION 4.2. Conditions Precedent to Each Loan and Letter of Credit
 
The obligation of the Lenders to make each Loan and of any Issuing Lender to
issue or amend a Letter of Credit, including the initial Loan hereunder, is
subject to the following conditions precedent:
 
    (a)  Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or Letter of Credit as required by Article 2 hereof.
 
    (b)  Representations and Warranties. The representations and warranties set
forth in Article 3 (other than those set forth in Section 3.5, which shall be
deemed made only on the Closing Date) and in the other Fundamental Documents
shall be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of a Letter of Credit hereunder (except to the extent
that such representations and warranties expressly relate to an earlier date)
with the same effect as if made on and as of such date; provided that this
condition shall not apply to a Revolving Credit Borrowing which is solely
refinancing outstanding Revolving Credit Loans and which, after giving effect
thereto, has not increased the aggregate amount of outstanding Revolving Credit
Loans.
 
     (c)  No Event of Default. On the date of each Borrowing or the issuance or
amendment of a Letter of Credit hereunder, the Borrower shall be in material
compliance with all of the terms and provisions set forth herein to be observed
or performed and no Event of Default or Default shall have occurred and be
continuing on such date or after giving effect to the Borrowing to be made on
such date; provided that this condition shall not apply to a Revolving Credit
Borrowing which is solely refinancing outstanding Revolving Credit Loans and
which, after giving effect thereto, has not increased the aggregate amount of
outstanding Revolving Credit Loans.
 

    42  

--------------------------------------------------------------------------------

 

Each Borrowing or issuance or amendment of a Letter of Credit shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance or amendment of a Letter of Credit as to the matters specified in
paragraphs (b) and (c) of this Section.
 
5.    AFFIRMATIVE COVENANTS
 
    For so long as the Commitments shall be in effect or any amount shall remain
outstanding under any Note or unpaid under this Agreement or there shall be any
outstanding L/C Exposure, the Borrower agrees that, unless the Required Lenders
shall otherwise consent in writing, it will, and will cause each of its
Subsidiaries to:
 
SECTION 5.1. Financial Statements, Reports, etc.
 
Deliver to each Lender:
 
(a)  As soon as is practicable, but in any event within 100 days after the end
of each fiscal year of the Borrower, (i) either (A) consolidated statements of
income (or operations) and consolidated statements of cash flows and changes in
stockholders’ equity of the Borrower and its Consolidated Subsidiaries for such
year and the related consolidated balance sheets as at the end of such year, or
(B) the Form 10K filed by the Borrower with the Securities and Exchange
Commission and (ii) if not included in such Form 10K, an opinion of independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present the
consolidated financial position and results of operations of the Borrower and
its Consolidated Subsidiaries as at the end of, and for, such fiscal year and
that such financial statements were prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods;
 
(b)  As soon as is practicable, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year, either (i) the Form
10-Q filed by the Borrower with the Securities and Exchange Commission or (ii)
the unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries, as at the end of such fiscal quarter, and the related unaudited
statements of income and cash flows for such quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter and
the corresponding figures as of the end of the preceding fiscal year, and for
the corresponding period in the preceding fiscal year, in each case, together
with a certificate (substantially in the form of Exhibit D) signed by the chief
financial officer, the chief accounting officer or a vice president responsible
for financial administration of the Borrower to the effect that such financial
statements, while not examined by independent public accountants, reflect, in
his opinion and in the opinion of the Borrower, all adjustments necessary to
present fairly the financial position of the Borrower and its Consolidated
Subsidiaries, as the case may be, as at the end of the fiscal quarter and the
results of their operations for the quarter then ended in conformity with GAAP
consistently applied, subject only to year-end and audit adjustments and to the
absence of footnote disclosure;
 
(c)  Together with the delivery of the statements referred to in paragraphs (a)
and (b) of this Section 5.1, a certificate of the chief financial officer, chief
accounting officer or a vice president responsible for financial administration
of the Borrower, substantially in the form of Exhibit D hereto (i) stating
whether or not the signer has knowledge of any Default or

    43  

--------------------------------------------------------------------------------

 

Event of Default and, if so, specifying each such Default or Event of Default of
which the signer has knowledge and the nature thereof and (ii) demonstrating in
reasonable detail compliance with the provisions of Sections 6.6 and 6.7;
 
    (d)  Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the occurrence of any Default or Event of
Default, a certificate of the president, chief financial officer or chief
accounting officer of the Borrower specifying the nature and period of existence
of such Default or Event of Default and what action the Borrower has taken, is
taking and proposes to take with respect thereto; and
 
    (e)  Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of (i) the institution of any action, suit,
proceeding, investigation or arbitration by any Governmental Authority or other
Person against or affecting the Borrower or any of its Subsidiaries or any of
their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect, prompt notice thereof and such other information as may
be reasonably available to it (without waiver of any applicable evidentiary
privilege) to enable the Lenders to evaluate such matters.
 
SECTION 5.2. Corporate Existence; Compliance with Statutes.
 
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, rights, licenses, permits and
franchises and comply, except where failure to comply, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, with all provisions of Applicable Law, and all applicable restrictions
imposed by any Governmental Authority, and all state and provincial laws and
regulations of similar import; provided that mergers, dissolutions and
liquidations permitted under Section 6.3 shall be permitted.
 
SECTION 5.3. Insurance.
 
Maintain with good and reputable insurers insurance in such amounts and against
such risks as are customarily insured against by companies in similar
businesses; provided however, that (a) workmen’s compensation insurance or
similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent as such insurance is usually carried
by companies of established reputation and comparable size.
 
SECTION 5.4. Taxes and Charges.
 
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower shall have set aside on its books reserves (the presentation of which
is segregated to the extent required by GAAP) adequate with respect thereto if
reserves shall be

    44  

--------------------------------------------------------------------------------

 

deemed necessary by the Borrower in accordance with GAAP; and provided, further,
that the Borrower will pay all such taxes, assessments, levies or other
governmental charges forthwith upon the commencement of proceedings to foreclose
any Lien which may have attached as security therefor (unless the same is fully
bonded or otherwise effectively stayed).
 
SECTION 5.5.  ERISA Compliance and Reports.
 
Furnish to the Administrative Agent (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933, as amended) of the Borrower knows that (i) any
Reportable Event with respect to any Plan has occurred, a statement of the chief
financial officer of the Borrower, setting forth details as to such Reportable
Event and the action which it proposes to take with respect thereto, together
with a copy of the notice, if any, required to be filed by the Borrower or any
of its Subsidiaries of such Reportable Event with the PBGC or (ii) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard or an extension of any amortization period under Section 412 of
the Code with respect to a Plan, a Plan has been or is proposed to be terminated
in a “distress termination” (as defined in Section 4041(c) of ERISA),
proceedings have been instituted to terminate a Plan or a Multiemployer Plan, a
proceeding has been instituted to collect a delinquent contribution to a Plan or
a Multiemployer Plan, or either the Borrower or any of its Subsidiaries will
incur any liability (including any contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062, 4063
or 4064 of ERISA or the withdrawal or partial withdrawal from a Multiemployer
Plan under Section 4201 or 4204 of ERISA, a statement of the chief financial
officer of the Borrower, setting forth details as to such event and the action
it proposes to take with respect thereto, (b) promptly upon the reasonable
request of the Administrative Agent, copies of each annual and other report with
respect to each Plan and (c) promptly after receipt thereof, a copy of any
notice the Borrower or any of its Subsidiaries may receive from the PBGC
relating to the PBGC’s intention to terminate any Plan or to appoint a trustee
to administer any Plan; provided that the Borrower shall not be required to
notify the Administrative Agent of the occurrence of any of the events set forth
in the preceding clauses (a) and (c) unless such event, individually or in the
aggregate, could reasonably be expected to result in a material liability to the
Borrower and its Subsidiaries taken as a whole. The Administrative Agent shall
provide any information delivered to it under this Section 5.5 to any Lender
upon such Lender’s request.
 
SECTION 5.6.  Maintenance of and Access to Books and Records; Examinations.
 
Maintain or cause to be maintained at all times true and complete books and
records of its financial operations (in accordance with GAAP) and provide the
Administrative Agent and its representatives reasonable access to all such books
and records and to any of their properties or assets during regular business
hours (provided that reasonable access to such books and records and to any of
the Borrower’s properties or assets shall be made available to the Lenders if an
Event of Default has occurred and is continuing), in order that the
Administrative Agent may make such audits and examinations and

    45  

--------------------------------------------------------------------------------

 

make abstracts from such books, accounts and records and may discuss the
affairs, finances and accounts with, and be advised as to the same by, officers
and independent accountants, all as the Administrative Agent may deem
appropriate for the purpose of verifying the various reports delivered pursuant
to this Agreement or for otherwise ascertaining compliance with this Agreement.
 
SECTION 5.7. Maintenance of Properties.
 
Keep its properties which are material to its business in good repair, working
order and condition consistent with companies of established reputation and
comparable size.
 
6.    NEGATIVE COVENANTS
 
    For so long as the Commitments shall be in effect or any amount shall remain
outstanding under any Note or unpaid under this Agreement or there shall be any
outstanding L/C Exposure, unless the Required Lenders shall otherwise consent in
writing, the Borrower agrees that it will not, nor will it permit any of its
Subsidiaries to, directly or indirectly:
 
SECTION 6.1. Limitation on Material Subsidiary Indebtedness.
 
Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
which principally transacts business in the United States, except:
 
(a)  Indebtedness in existence on the date hereof, or required to be incurred
pursuant to a contractual obligation in existence on the date hereof, which in
either case (to the extent not otherwise permitted by paragraphs (b)-(i) of this
Section 6.1), is listed on Schedule 6.1 hereto, but not any extensions or
renewals thereof, unless effected on substantially the same terms or on terms
not more adverse to the Lenders;
 
(b)  purchase money Indebtedness (including Capital Leases) to the extent
permitted under Section 6.4(b);
 
(c)  Indebtedness owing by any Material Subsidiary to the Borrower or any other
Subsidiary;
 
(d)  Indebtedness of any Material Subsidiary of the Borrower issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
the Borrower (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of the Borrower);
provided that immediately prior and on a Pro Forma Basis after giving effect to,
such Person becoming a Subsidiary of the Borrower, no Default or Event of
Default shall occur or then be continuing and the aggregate principal amount of
such Indebtedness, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) below, shall not exceed
$150,000,000;
 
(e)  any renewal, extension or modification of Indebtedness under paragraph (d)
above so long (i) as such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not more
adverse to the Lenders and (ii) the principal amount of such Indebtedness is not
increased;
 

    46  

--------------------------------------------------------------------------------

 

    (f)  other Indebtedness of any Material Subsidiary in an aggregate principal
amount which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (d) and (e) above, does not exceed
$150,000,000;
 
(g)  Indebtedness of Special Purpose Vehicle Subsidiaries incurred to finance
investment in lease agreements and vehicles by such Subsidiaries, so long as the
lender (and any other party) in respect of such Indebtedness has recourse, if
any, solely to the assets of such Special Purpose Vehicle Subsidiary;
 
(h)  Indebtedness of any Asset Securitization Subsidiary incurred solely to
finance asset securitization transactions as long as (i) such Indebtedness is
unsecured or is secured solely as permitted by Section 6.4(m), and (ii) the
lender (and any other party) in respect of such Indebtedness has recourse (other
than customary limited recourse based on misrepresentations or failure of such
assets to meet customary eligibility criteria), if any, solely to the assets
securitized in the applicable asset securitization transaction and, if such
Asset Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary; and
 
(i)  Indebtedness (other than Indebtedness of Asset Securitization Subsidiaries
incurred to finance asset securitization transactions permitted by this
Agreement) consisting of the obligation to repurchase mortgages and related
assets or secured by mortgages and related assets in connection with other
mortgage warehouse financing arrangements, if the aggregate principal amount of
all such Indebtedness does not exceed $900,000,000.
 
SECTION 6.2.  Limitation on Transactions with Affiliates.
 
Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Borrower or a wholly-owned Subsidiary of the Borrower)
unless such transaction is (a) otherwise permitted under this Agreement and
(b)(i) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate or (ii) in connection
with the corporate overhead allocation by Cendant Corporation in accordance with
past practices.
 
SECTION 6.3.  Consolidation, Merger, Sale of Assets.
 
(a) Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity, (ii) in which the surviving entity becomes
a Material Subsidiary of the Borrower immediately upon the effectiveness of such
merger, consolidation, dissolution or liquidation or (iii) in connection with a
transaction permitted by Section 6.3(b); provided that immediately prior to and
on a Pro Forma Basis after giving effect to such transaction no Default or Event
of Default has occurred or is continuing.
 
(b) Sell or otherwise dispose of (i) all or substantially all of the assets of
the Borrower and its Subsidiaries, taken as a whole or (ii) all or substantially
all of the assets of Cendant Mortgage Corporation and its Subsidiaries, taken as
a whole;

    47  

--------------------------------------------------------------------------------

 


provided that it is understood for purposes of clarity that this Section 6.3(b)
shall not prohibit or limit in any respect transactions in the ordinary course
of business of the Borrower or any of its Subsidiaries (including but not
limited to asset securitization transactions or similar transactions entered
into in the ordinary course of business).
 
SECTION 6.4. Limitations on Liens.
 
    Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries which principally transact business in the United States, except:
 
    (a)  deposits under worker’s compensation, unemployment insurance and social
security laws or to secure statutory obligations or surety or appeal bonds or
performance or other similar bonds in the ordinary course of business, or
statutory Liens of landlords, carriers, warehousemen, mechanics and materialmen
and other similar Liens, in respect of liabilities which are not yet due or
which are being contested in good faith, Liens for taxes not yet due and
payable, and Liens for taxes due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings and as to
which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed);
 
    (b)  purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by such Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;
 
    (c)  Liens upon real and/or personal property, which property was acquired
after the Closing Date (by purchase, construction or otherwise) by the Borrower
or any of its Material Subsidiaries, each of which Liens existed on such
property before the time of its acquisition and was not created in anticipation
thereof; provided that no such Lien shall extend to or cover any property of the
Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon;
 
    (d)  Liens arising out of attachments, judgments or awards as to which an
appeal or other appropriate proceedings for contest or review are promptly
commenced (and as to which foreclosure and other enforcement proceedings (i)
shall not have been commenced (unless fully bonded or otherwise effectively
stayed) or (ii) in any event shall be promptly fully bonded or otherwise
effectively stayed);
 
    (e)  Liens created under any Fundamental Document as contemplated by this
Agreement;
 
    (f)  Liens securing Indebtedness of any Material Subsidiary to the Borrower;
 
 

    48  

--------------------------------------------------------------------------------

 

    (g)  Liens covering only the property or assets of any Special Purpose
Vehicle Subsidiary and securing only such Indebtedness of such Special Purpose
Vehicle Subsidiary as is permitted under Section 6.1(g) hereof;
 
    (h)  mortgage liens existing on homes acquired by the Borrower or any of its
Material Subsidiaries in the ordinary course of their relocation management
business;
 
    (i)  other Liens incidental to the conduct of its business or the ownership
of its property and other assets, which do not secure any Indebtedness and did
not otherwise arise in connection with the borrowing of money or the obtaining
of advances or credit and which do not, in the aggregate, materially detract
from the value of its property or other assets or materially impair the use
thereof in the operation of its business;
 
    (j)  to the extent not otherwise permitted by this Section 6.4, Liens
existing on the Closing Date listed on Schedule 6.4 hereto and any extensions or
renewals thereof;
 
    (k)  Liens securing indebtedness in respect of one or more asset
securitization transactions, which indebtedness is not reported on a
consolidated balance sheet of the Borrower and its Subsidiaries, covering only
the assets securitized in the asset securitization transaction financed by such
indebtedness and the capital stock of any special purpose vehicle the sole
purpose of which is to effectuate such asset securitization transaction;
 
    (l)  other Liens securing obligations having an aggregate principal amount
not to exceed $150,000,000;
 
    (m)  Liens securing Indebtedness and related obligations of an Asset
Securitization Subsidiary in respect of one or more asset securitization
transactions, which Indebtedness is reported on a consolidated balance sheet of
the Borrower and its Subsidiaries, covering only the assets securitized in the
asset securitization transaction financed by such Indebtedness and, if an Asset
Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary; and
 
    (n)  Liens on mortgages and related assets securing obligations to the
extent such obligations are permitted by Section 6.1(i).
 
SECTION 6.5. Sale and Leaseback.
 
Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower or any of its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $100,000,000 in
the aggregate on a cumulative basis, and except (a) the LEAF Trust Transaction;
and (b) without limiting the foregoing clause (a), any sale-leaseback
transaction entered into in connection with an asset securitization transaction
the indebtedness or Indebtedness relating to which is permitted to be secured
pursuant to Section 6.4(l) or 6.4(m).
 

    49  

--------------------------------------------------------------------------------

 

SECTION 6.6. Consolidated Net Worth.
 
Permit Consolidated Net Worth on the last day of any fiscal quarter to be less
than the sum of (i) $1,350,000,000 plus (ii) 25% of Consolidated Net Income, if
positive, for each fiscal quarter after December 31, 2003.
 
SECTION 6.7. Ratio of Indebtedness To Consolidated Net Worth. 
 
Permit, at any time, Indebtedness of the Borrower and its Subsidiaries less Cash
Equivalents (owned by the Borrower or any of its Subsidiaries and free of Liens
(other than Liens securing Indebtedness)) to exceed eight (8.0) times
Consolidated Net Worth.
 
SECTION 6.8.  Accounting Practices.
 
Establish a fiscal year ending on other than December 31, or modify or change
accounting treatments or reporting practices except as otherwise required or
permitted by GAAP.
 
SECTION 6.9.  Restrictions Affecting Subsidiaries.
 
Enter into, or suffer to exist, any Contractual Obligation with any Person,
which prohibits or limits the ability of any Material Subsidiary (other than
Special Purpose Vehicle Subsidiaries and Asset Securitization Subsidiaries) to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any other Subsidiary, (b) make loans or advances to the Borrower
or any other Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any other Subsidiary.
 
7.    EVENTS OF DEFAULT
 
    In the case of the happening and during the continuance of any of the
following events (herein called “Events of Default”):
 
    (a)  any representation or warranty made or deemed made by the Borrower in
this Agreement or any other Fundamental Document or in connection with this
Agreement or with the execution and delivery of the Notes or the Borrowings (or
other extensions of credit) hereunder, or any statement or representation made
in any report, financial statement, certificate or other document furnished by
or on behalf of the Borrower or any of its Subsidiaries to the Administrative
Agent or any Lender under or in connection with this Agreement, shall prove to
have been false or misleading in any material respect when made or delivered;
 
    (b)  default shall be made in the payment of any principal of (or Letter of
Credit reimbursement obligations) or interest on any Loan or of any fees or
other amounts payable by the Borrower hereunder, when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise, and in the case of
payments of interest, such default shall continue unremedied for five Business
Days, and in the case of payments other than of any principal amount of or
interest on any Loan, such default shall continue unremedied for five Business
Days after receipt by the Borrower of an invoice therefor;
 
 

    50  

--------------------------------------------------------------------------------

 

    (c)  default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.1(c) (with respect to
notice of Default or Events of Default) or Article 6;
 
    (d)  default shall be made by the Borrower in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement or any other Fundamental
Document and such default shall continue unremedied for thirty (30) days after
the Borrower obtains knowledge of such occurrence;
 
    (e)  (i) default in payment shall be made with respect to any Indebtedness
or Interest Rate Protection Agreements of the Borrower or any of its
Subsidiaries (other than Securitization Indebtedness) where the amount or
amounts of such Indebtedness exceeds $25,000,000 (or its equivalent thereof in
any other currency) in the aggregate; or (ii) default in payment or performance
shall be made with respect to any Indebtedness or Interest Rate Protection
Agreements of the Borrower or any of its Subsidiaries (other than Securitization
Indebtedness) where the amount or amounts of such Indebtedness or Interest Rate
Protection Agreements exceeds $25,000,000 (or its equivalent thereof in any
other currency) in the aggregate, if the effect of such default is to result in
the acceleration of the maturity of such Indebtedness or Interest Rate
Protection Agreement; or (iii) any other circumstance shall arise (other than
the mere passage of time) by reason of which the Borrower or any Subsidiary of
the Borrower is required to redeem or repurchase, or offer to holders the
opportunity to have redeemed or repurchased, any such Indebtedness or Interest
Rate Protection Agreement (other than Securitization Indebtedness) where the
amount or amounts of such Indebtedness or Interest Rate Protection Agreement
exceeds $25,000,000 (or its equivalent thereof in any other currency) in the
aggregate; provided that clause (iii) shall not apply to secured Indebtedness or
Interest Rate Protection Agreement that becomes due as a result of a voluntary
sale of the property or assets securing such Indebtedness or Interest Rate
Protection Agreement and provided, further, that clauses (ii) and (iii) shall
not apply to any Indebtedness or Interest Rate Protection Agreement of any
Subsidiary issued and outstanding prior to the date such Subsidiary became a
Subsidiary of the Borrower (other than Indebtedness or Interest Rate Protection
Agreement issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness or Interest Rate Protection Agreement which becomes operative as a
result of the acquisition of such Subsidiary by the Borrower or any of its
Subsidiaries;
 
    (f)  the Borrower or any of its Material Subsidiaries shall generally not
pay its debts as they become due or shall admit in writing its inability to pay
its debts, or shall make a general assignment for the benefit of creditors; or
the Borrower or any of its Material Subsidiaries shall commence any case,
proceeding or other action seeking to have an order for relief entered on its
behalf as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property or shall file an answer or other pleading in
any such case, proceeding or other action admitting the material allegations of
any petition, complaint or similar pleading filed against it or consenting to
the relief sought therein; or the Borrower or any Material Subsidiary thereof
shall take any action to authorize any of the foregoing;
 

    51  

--------------------------------------------------------------------------------

 

    (g)  any involuntary case, proceeding or other action against the Borrower
or any of its Material Subsidiaries shall be commenced seeking to have an order
for relief entered against it as debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, and such case, proceeding or
other action (i) results in the entry of any order for relief against it or (ii)
shall remain undismissed for a period of sixty (60) days;
 
    (h)  the occurrence of a Change in Control;
 
    (i)  final judgment(s) for the payment of money in excess of $25,000,000 (or
its equivalent thereof in any other currency) shall be rendered against the
Borrower or any of its Subsidiaries which within thirty (30) days from the entry
of such judgment shall not have been discharged or stayed pending appeal or
which shall not have been discharged within thirty (30) days from the entry of a
final order of affirmance on appeal; or
 
    (j)  a Reportable Event relating to a failure to meet minimum funding
standards or an inability to pay benefits when due shall have occurred with
respect to any Plan under the control of the Borrower or any of its Subsidiaries
and shall not have been remedied within 45 days after the occurrence of such
Reportable Event, if the occurrence thereof could reasonably be expected to have
a Material Adverse Effect;
 
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or, if directed by the Required
Lenders, shall take either or both of the following actions, at the same or
different times: terminate forthwith the Commitments and/or declare the
principal of and the interest on the Loans and the Notes and all other amounts
payable hereunder or thereunder to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or in the Notes to the contrary notwithstanding; provided that, in the
case of a payment of principal (or Letter of Credit reimbursement obligations)
default pursuant to paragraph (b), the Administrative Agent, unless it is
directed to do so by the Required Lenders, will not take either or both of such
actions for three Business Days. If an Event of Default specified in paragraph
(f) or (g) above shall have occurred, the principal of and interest on the Loans
and the Notes and all other amounts payable hereunder or thereunder shall
thereupon and concurrently become due and payable without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or the Notes to the contrary notwithstanding and the Commitments of
the Lenders shall thereupon forthwith terminate.
 
8.    THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
 
SECTION 8.1. Administration by Administrative Agent.
 
The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees as provided for herein. Each of the Lenders hereby irrevocably

    52  

--------------------------------------------------------------------------------

 

authorizes the Administrative Agent, at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Fundamental Documents, the Notes and any other
documents contemplated by this Agreement as are delegated by the terms hereof or
thereof, as appropriate, together with all powers reasonably incidental thereto.
The Administrative Agent shall have no duties or responsibilities except as set
forth in the Fundamental Documents. Any Lender which is a co-agent or lead
manager (as indicated on Schedule 1.1A hereto) for the credit facility hereunder
shall not have any duties or responsibilities except as a Lender hereunder.
 
SECTION 8.2. Advances and Payments.
 
    (a)  On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the applicable
Lenders, the amount of the Loan to be made by it in accordance with this
Agreement. Each of the Lenders hereby authorizes and requests the Administrative
Agent to advance for its account, pursuant to the terms hereof, the amount of
the Loan to be made by it, unless with respect to any Lender, such Lender has
theretofore specifically notified the Administrative Agent that such Lender does
not intend to fund that particular Loan. Each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent pursuant to the
immediately preceding sentence. If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender in accordance
with this Section 8.2, such Lender shall pay interest to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market. Notwithstanding the
preceding sentence, if such reimbursement is not made by the second Business Day
following the day on which the Administrative Agent shall have made any such
amount available on behalf of any Lender or such Lender has indicated that it
does not intend to reimburse the Administrative Agent, the Borrower shall
immediately pay such unreimbursed advance amount (plus any accrued, but unpaid
interest at the rate per annum equal to the interest rate applicable to such
Loan) to the Administrative Agent.
 
    (b)  Any amounts received by the Administrative Agent in connection with
this Agreement or the Loans the application of which is not otherwise provided
for shall be applied, in accordance with each of the Lenders’ pro rata interest
therein, first, to pay accrued but unpaid Facility Fees and Utilization Fees,
second, to pay accrued but unpaid interest on the Loans, third, to pay the
principal balance outstanding on the Loans and fourth, to pay other amounts
payable to the Administrative Agent and/or the Lenders. All amounts to be paid
to any of the Lenders by the Administrative Agent shall be credited to the
applicable Lenders, after collection by the Administrative Agent, in immediately
available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.
 
SECTION 8.3. Sharing of Setoffs and Cash Collateral
 
Each of the Lenders agrees that if it shall, through the operation of Section
2.19, Section 2.23(h) or Section 2.23(i) or the exercise of a right of banker’s
lien, setoff or counterclaim against the Borrower, including, but not limited
to, a secured claim under Section 506 of Title 11 of the United States Code or
other security or interest arising from, or in lieu of, such

    53  

--------------------------------------------------------------------------------

 

secured claim and received by such Lender under any applicable bankruptcy,
insolvency or other similar law, or otherwise (other than pursuant to Section
2.15(f)), obtain payment in respect of its Loans or participations in Letters of
Credit as a result of which the unpaid portion of its Loans or L/C Exposure is
proportionately less than the unpaid portion of any of the other Lenders (a) it
shall promptly purchase at par (and shall be deemed to have thereupon purchased)
from such other Lenders a participation in the Loans or L/C Exposure of such
other Lenders, so that the aggregate unpaid principal amount of each of the
Lenders’ Loans and L/C Exposure and its participation in Loans and L/C Exposure
of the other Lenders shall be in the same proportion to the aggregate unpaid
principal amount of all Loans and L/C Exposure then outstanding as the principal
amount of its Loans and L/C Exposure prior to the obtaining of such payment was
to the principal amount of all Loans and L/C Exposure outstanding prior to the
obtaining of such payment and (b) such other adjustments shall be made from time
to time as shall be equitable to ensure that the Lenders share such payment pro
rata.
 
SECTION 8.4.  Notice to the Lenders.
 
Upon receipt by the Administrative Agent from the Borrower of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent of any Event of Default, the Administrative Agent will in
turn immediately inform the other Lenders in writing (which shall include
telegraphic communications) of the nature of such communication or of the Event
of Default, as the case may be.
 
SECTION 8.5.  Liability of the Administrative Agent and Each Issuing Lender.
 
(a)  The Administrative Agent or any Issuing Lender, when acting on behalf of
the Lenders may execute any of its duties under this Agreement by or through its
officers, agents, or employees and neither the Administrative Agent, the Issuing
Lenders nor their respective directors, officers, agents, or employees shall be
liable to the Lenders or any of them for any action taken or omitted to be taken
in good faith, or be responsible to the Lenders or to any of them for the
consequences of any oversight or error of judgment, or for any loss, unless the
same shall happen through its gross negligence or willful misconduct. Neither
the Administrative Agent, the Issuing Lenders nor their respective directors,
officers, agents, and employees shall in any event be liable to the Lenders or
to any of them for any action taken or omitted to be taken by it pursuant to
instructions received by it from the Required Lenders or in reliance upon the
advice of counsel selected by it. Without limiting the foregoing, neither the
Administrative Agent, the Administrative Agent nor any of its respective
directors, officers, employees, or agents shall be responsible to any of the
Lenders for the due execution (other than its own), validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement,
warranty, or representation made by any other Person in, or for the perfection
of any security interest contemplated by, this Agreement or any related
agreement, document or order or shall be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrower of any of the
terms, conditions, covenants, or agreements of this Agreement or any related
agreement or document.
 
(b)  Neither the Administrative Agent, the Issuing Lenders, nor any of their
respective directors, officers, employees, or agents shall have any
responsibility to the Borrower on account of the failure or delay in performance
or breach by any of the

    54  

--------------------------------------------------------------------------------

 

Lenders or the Borrower of any of their respective obligations under this
Agreement or the Notes or any related agreement or document or in connection
herewith or therewith.
 
    (c)  The Administrative Agent and the Issuing Lenders, in such capacities
hereunder, shall be entitled to rely on any communication, instrument, or
document reasonably believed by it to be genuine or correct and to have been
signed or sent by a Person or Persons believed by it to be the proper Person or
Persons, and it shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by it.
 
SECTION 8.6. Reimbursement and Indemnification.
 
Each of the Lenders severally and not jointly agrees (i) to reimburse the
Administrative Agent and the Joint Lead Arrangers, in the amount of its
proportionate share, for any reasonable expenses and fees incurred for the
benefit of the Lenders under the Fundamental Documents, including, without
limitation, reasonable counsel fees and compensation of agents and employees
paid for services rendered on behalf of the Lenders, and any other reasonable
expense incurred in connection with the administration or enforcement thereof
not reimbursed by the Borrower or one of its Subsidiaries; and (ii) to indemnify
and hold harmless the Administrative Agent and the Joint Lead Arrangers and any
of their directors, officers, employees, or agents, on demand, in the amount of
its proportionate share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of the Fundamental Documents or any action taken or omitted by it or any of them
under the Fundamental Documents to the extent not reimbursed by the Borrower or
one of its Subsidiaries (except such as shall result from the gross negligence
or willful misconduct of the Person seeking indemnification).
 
SECTION 8.7. Rights of Administrative Agent.
 
It is understood and agreed that JPMorgan Chase Bank shall have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower as though it were not the
Administrative Agent on behalf of the Lenders under this Agreement.
 
SECTION 8.8. Independent Investigation by Lenders.
 
Each of the Lenders acknowledges that it has decided to enter into this
Agreement and to make the Loans and participate in the Letters of Credit
hereunder based on its own analysis of the transactions contemplated hereby and
of the creditworthiness of the Borrower and agrees that neither the
Administrative Agent nor any Issuing Lender shall bear responsibility therefor.
 
SECTION 8.9. Notice of Transfer.
 
The Administrative Agent and the Issuing Lenders may deem and treat any Lender
which is a party to this Agreement as the owners of such Lender’s respective
portions of the Loans and Letter of Credit reimbursement rights for all
purposes,

    55  

--------------------------------------------------------------------------------

 

unless and until a written notice of the assignment or transfer thereof executed
by any such Lender shall have been received by the Administrative Agent and
become effective pursuant to Section 9.3.
 
SECTION 8.10. Successor Administrative Agent.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent from among the
Lenders, with the consent of the Borrower, which will not be unreasonably
withheld. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which with the consent of the Borrower, which will not be
unreasonably withheld, shall be a commercial bank organized or licensed under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.
 
SECTION 8.11.  Resignation of an Issuing Lender.
 
Any Issuing Lender may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, such Issuing Lender
shall be discharged from any duties and obligations under this Agreement in its
capacity as an Issuing Lender with regard to Letters of Credit not yet issued.
After any retiring Issuing Lender’s resignation hereunder as an Issuing Lender,
the provisions of this Agreement shall continue to inure to its benefit as to
any outstanding Letters of Credit or otherwise with regard to outstanding L/C
Exposure and any actions taken or omitted to be taken by it while it was an
Issuing Lender under this Agreement.
 
SECTION 8.12. Syndication Agent and Documentation Agents.
 
The Syndication Agent and the Documentation Agents shall not have any duties or
responsibility hereunder in their capacity as such.
 
9.    MISCELLANEOUS
 
SECTION 9.1. Notices.
 
(a) Notices and other communications provided for herein shall be in writing and
shall be delivered or mailed (or in the case of telegraphic communication, if by
telegram, delivered to the telegraph company and, if by telex, telecopy, graphic
scanning or other telegraphic communications equipment of the sending party
hereto, delivered by such equipment)

    56  

--------------------------------------------------------------------------------

 

addressed, if to the Administrative Agent or JPMorgan Chase Bank, to it at 1111
Fannin, 10th floor, Houston, Texas 77002 (Telephone: (713) 750-2885; Telecopy:
(713) 750-2932), Attention: Leah Hughes, with a copy to Dakisha Allen, at 1111
Fannin, 10th floor, Houston, Texas 77002 (Telephone: (713) 750-3541; Telecopy:
(713) 750-2932), if to the Borrower, to it at 1 Campus Drive, Parsippany, New
Jersey 07054-0642, Attention: Assistant Treasurer, with a copy to the General
Counsel, or if to a Lender, to it at its address set forth on Schedule 1.1A (or
in its Assignment and Acceptance or other agreement pursuant to which it became
a Lender hereunder), or such other address as such party may from time to time
designate by giving written notice to the other parties hereunder. All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the fifth
Business Day after the date when sent by registered or certified mail, postage
prepaid, return receipt requested, if by mail, or when delivered to the
telegraph company, charges prepaid, if by telegram, or when receipt is
acknowledged, if by any telecopier or telegraphic communications equipment of
the sender, in each case addressed to such party as provided in this Section 9.1
or in accordance with the latest unrevoked written direction from such party.
Information required to be delivered hereunder may also be delivered by
electronic communication pursuant to procedures approved by the Borrower and the
Administrative Agent.
 
    (b) Notices and other communication to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
SECTION 9.2. Survival of Agreement, Representations and Warranties, etc.
 
All warranties, representations and covenants made by the Borrower herein or in
any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Administrative Agent and the Lenders and shall survive the making of the
Loans and the issuance of Letters of Credit herein contemplated and the issuance
and delivery to the Administrative Agent of the Notes regardless of any
investigation made by the Administrative Agent or the Lenders or on their behalf
and shall continue in full force and effect so long as any amount due or to
become due hereunder is outstanding and unpaid and so long as the Commitments
have not been terminated. All statements in any such certificate or other
instrument shall constitute representations and warranties by the Borrower
hereunder.
 
SECTION 9.3. Successors and Assigns; Syndications; Loan Sales; Participations
 
(a)  Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party
(provided that the Borrower may not assign its respective rights hereunder
without the

    57  

--------------------------------------------------------------------------------

 

prior written consent of all the Lenders), and all covenants, promises and
agreements by, or on behalf of, the Borrower which are contained in this
Agreement shall inure to the benefit of the successors and assigns of the
Lenders.
 
    (b)  Each of the Lenders may (but only with the prior written consent of the
Administrative Agent, the Issuing Lenders and the Borrower, which consents shall
not be unreasonably withheld or delayed) assign to one or more banks or other
financial institutions either (i) all or a portion of its interests, rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the same portion of the Loans at the time owing to
it and the Notes and interests in Letters of Credit held by it) (a “Ratable
Assignment”) or (ii) all or a portion of its rights and obligations under and in
respect of (A) its Commitment under this Agreement and the same portion of the
Loans (other than Competitive Loans) at the time owing to it or (B) the
Competitive Loans at the time owing to it (including, without limitation, in the
case of any such type of Loan, the same portion of the associated Note) (a
“Non-Ratable Assignment”); provided that (1) each Non-Ratable Assignment shall
be of a constant, and not a varying, percentage of all of the assigning Lender’s
rights and obligations in respect of the Loans and the Commitment (if
applicable) which are the subject of such assignment, (2) each Ratable
Assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s rights and obligations under this Agreement, (3) the amount
of the Commitment or Competitive Loans, as the case may be, of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the Lender) shall
be in a minimum Dollar Equivalent Amount of $5,000,000 unless such assignment is
an assignment of all of the assigning Lender’s rights and obligations under this
Agreement or unless otherwise agreed by the Borrower and the Administrative
Agent and (4) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance, together with any Note or Notes
subject to such assignment (if required hereunder) and a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, and from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be not earlier than five Business
Days after the date of acceptance and recording by the Administrative Agent, (x)
the assignee thereunder shall be a party hereto and, to the extent provided in
such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the assigning Lender thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of the assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto, but shall
continue to be entitled to the indemnity and expense reimbursement provisions
for the period prior to such Assignment and Acceptance).
 
    (c)  Notwithstanding the other provisions of this Section 9.3, each Lender
may at any time without the consent of the Borrower make an assignment of all or
any part of its interests, rights and obligations under this Agreement to any
Lender or Affiliate of a Lender or, if an Event of Default has occurred and is
continuing, any other assignee.
 
    (d)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the

    58  

--------------------------------------------------------------------------------

 

assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, this Agreement and any other Fundamental
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Fundamental Documents; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Sections
5.1(a) and 5.1(b) (or if none of such financial statements shall have then been
delivered, then copies of the financial statements referred to in Section 3.4)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent, or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Fundamental Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will be bound by the provisions
of this Agreement and will perform in accordance with its terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
 
    (e)  The Administrative Agent, on behalf of the Borrower, shall maintain at
its address at which notices are to be given to it pursuant to Section 9.1, a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, and participations in Letters of Credit
of, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders may (and, in the case
of any Loan or other obligation hereunder not evidenced by a Note, shall) treat
each Person whose name is recorded in the Register as the owner of a Loan or
other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Fundamental Documents, notwithstanding any notice to the
contrary. Any assignment of any Loan or other obligation hereunder not evidenced
by a Note shall be effective only upon appropriate entries with respect thereto
being made in the Register. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
    (f)  Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, any Notes subject to such assignment (if
required hereunder) and the processing and recordation fee, the Administrative
Agent (subject to the right, if any, of the Borrower to require its consent
thereto) shall, if such Assignment and Acceptance has been completed and is in
the form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register and (iii) give prompt
written notice thereof to the Borrower. If a portion of its Commitment has been
assigned by an assigning Lender, then such Lender shall deliver its Note in
respect of such Commitment, if any, at the same time it delivers the applicable
Assignment and Acceptance to the Administrative Agent. If only Competitive Loans
have been assigned by the assigning Lender, such Lender shall not be required to
deliver its Competitive Note to the Administrative Agent, unless such Lender no
longer holds a Commitment under this Agreement, in which event such assigning
Lender shall deliver its Competitive Note, if any, at the same time it delivers
the applicable Assignment and Acceptance to the Administrative Agent. Within
five Business Days after receipt of the notice, the Borrower, at its own
expense, shall execute and deliver to the applicable Lenders at their request,
either (A) a new Note in respect of the assigned Commitment to the order of such
assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and

    59  

--------------------------------------------------------------------------------

 

Acceptance and a Competitive Note to the order of such assignee in an amount
equal to the Total Commitment hereunder, and a new Note in respect of the
assigned Commitment to the order of the assigning Lender in an amount equal to
the Commitment retained by it hereunder, or (B) if Competitive Loans only have
been assigned and the assigning Lender holds a Commitment under this Agreement,
then a new Competitive Note to the order of the assignee Lender in an amount
equal to the outstanding principal amount of the Competitive Loan(s) purchased
by it pursuant to the Assignment and Acceptance, or (C) if Competitive Loans
only have been assigned and the assigning Lender does not hold a Commitment
under this Agreement, a new Competitive Note to the order of such assignee in an
amount equal to the outstanding principal amount of the Competitive Loans(s)
purchased by it pursuant to such Assignment and Acceptance and, a new
Competitive Note to the order of the assigning Lender in an amount equal to the
outstanding principal amount of the Competitive Loans retained by it hereunder.
Any new Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of the Commitments of the respective Lenders. All new Notes
shall be dated the date hereof and shall otherwise be in substantially the forms
of Exhibits A-1, and A-2 hereto, as the case may be.
 
    (g)  Each of the Lenders may without the consent of the Borrower, the
Administrative Agent or any Issuing Lender sell participations to one or more
banks or other financial institutions (a “Participant”) in all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Loans owing to it and the Note or
Notes and participations in Letters of Credit held by it); provided that (i) any
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
participant shall not be granted any voting rights under this Agreement, except
with respect to matters requiring the consent of each of the Lenders hereunder,
(iii) any such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iv) the participating banks or
other entities shall be entitled to the cost protection provisions contained in
Sections 2.14, 2.15 and 2.17 hereof but a participant shall not be entitled to
receive pursuant to such provisions an amount larger than its share of the
amount to which the Lender granting such participation would have been entitled
to receive, and (v) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
    (h)  The Lenders may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.3, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to the Administrative Agent or the Lenders by
or on behalf of the Borrower.
 
 

    60  

--------------------------------------------------------------------------------

 

    (i)  Each Lender hereby represents that it is a commercial lender or
financial institution which makes loans in the ordinary course of its business
and that it will make the Loans hereunder for its own account in the ordinary
course of such business; provided that, subject to preceding clauses (a) through
(h), the disposition of the Notes or other evidence of Indebtedness held by that
Lender shall at all times be within its exclusive control.
 
    (j)  The Borrower consents that any Lender may at any time and from time to
time pledge, or otherwise grant a security interest in, any Loan or any Note
evidencing such Loan (or any part thereof), including any such pledge or grant
to any Federal Reserve Bank, and this Section shall not apply to any such pledge
or grant; provided that no such pledge or grant shall release a Lender from any
of its obligations hereunder or substitute any such assignee for such Lender as
a party hereto.
 
SECTION 9.4.  Expenses; Documentary Taxes.
 
Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lead Arranger in connection with the syndication,
preparation, execution, delivery and administration of this Agreement, the
Notes, and the making of the Loans and issuance and administration of the
Letters of Credit, including but not limited to the reasonable fees and
disbursements of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent, as well as all reasonable out-of-pocket expenses incurred by the Lenders
and the Administrative Agent in connection with any restructuring or workout of
this Agreement, the Notes or the Letters of Credit or in connection with the
enforcement or protection of the rights of the Lenders and the Administrative
Agent in connection with this Agreement, the Notes or the Letters of Credit or
any other Fundamental Document, and with respect to any action which may be
instituted by any Person against any Lender, any Issuing Lender or the
Administrative Agent in respect of the foregoing, or as a result of any
transaction, action or nonaction arising from the foregoing, including but not
limited to the fees and disbursements of any counsel for the Lenders or any
Issuing Lender. Such payments shall be made on the date of execution of this
Agreement and thereafter promptly on demand. The Borrower agrees that it shall
indemnify the Administrative Agent, the Issuing Lenders and the Lenders from,
and hold them harmless against, any documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution and delivery of
this Agreement, the Notes or the issuance of any Letters of Credit or any other
Fundamental Document. The obligations of the Borrower under this Section shall
survive the termination of this Agreement and/or the payment of the Loans and/or
expiration of the Letters of Credit for two years.
 
SECTION 9.5. Indemnity.
 
Further, by the execution hereof, the Borrower agrees to indemnify and hold
harmless the Agents, the Joint Lead Arrangers, the Issuing Lenders and the
Lenders and their respective directors, officers, employees and agents (each, an
“Indemnified Party”) from and against any and all expenses (including reasonable
fees and disbursements of counsel), losses, claims, damages and liabilities
arising out of any claim, litigation, investigation or proceeding (regardless of
whether any such Indemnified Party is a party thereto) in any way relating to
the transactions contemplated hereby, but excluding therefrom all expenses,
losses, claims, damages, and liabilities arising out of or resulting from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification, provided that the Borrower shall not be liable for the fees and
expenses of

    61  

--------------------------------------------------------------------------------

 

more than one separate firm for all such Indemnified Parties in connection with
any one such action or any separate but substantially similar or related actions
in the same jurisdiction, nor shall the Borrower be liable for any settlement of
any proceeding effected without the Borrower’s written consent, and provided,
further, that this Section 9.5 shall not be construed to expand the scope of the
reimbursement obligations specified in Section 9.4. The obligations of the
Borrower under this Section 9.5 shall survive the termination of this Agreement
and/or payment of the Loans and/or the expiration of the Letters of Credit.
 
SECTION 9.6. CHOICE OF LAW.
 
THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAWS OF THE UNITED STATES.
 
SECTION 9.7. No Waiver.
 
No failure on the part of the Administrative Agent, any Issuing Lender or any
Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder or under the Notes or with regard to the Letters of Credit shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.
 
SECTION 9.8. Extension of Maturity.
 
Except as otherwise specifically provided in Article 7, should any payment of
principal of or interest on the Notes or any other amount due hereunder become
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day and, in the case of principal,
interest shall be payable thereon at the rate herein specified during such
extension.
 
SECTION 9.9. Amendments, etc.
 
No modification, amendment or waiver of any provision of this Agreement or any
other Fundamental Document, and no consent to any departure by the Borrower
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed or consented to in writing by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given; provided that no such modification or amendment
shall without the written consent of each Lender affected thereby (x) increase
or extend the expiration date of the Commitment of a Lender or postpone or waive
any scheduled reduction in the Commitments, (y) alter the stated maturity or
principal amount of any installment of any Loan, or due date of any Letter of
Credit reimbursement obligation or decrease the rate of interest payable
thereon, or the rate at which the Facility Fees the Utilization Fees or letter
of credit fees are paid or (z) waive a default under Section 7(b) with respect
to a scheduled principal installment of any Loan or payment of a Letter of
Credit

    62  

--------------------------------------------------------------------------------

 

reimbursement obligation or scheduled payment of interest or fees; provided,
further, that no such modification or amendment shall without the written
consent of all of the Lenders (i) amend or modify any provision of this
Agreement which provides for the unanimous consent or approval of the Lenders or
(ii) amend this Section 9.9 or the definition of Required Lenders or
Supermajority Lenders. No such amendment or modification may adversely affect
the rights and obligations of the Administrative Agent or any Issuing Lender
hereunder without its prior written consent. No notice to or demand on the
Borrower shall entitle the Borrower to any other or further notice or demand in
the same, similar or other circumstances. Each holder of a Note shall be bound
by any amendment, modification, waiver or consent authorized as provided herein,
whether or not a Note shall have been marked to indicate such amendment,
modification, waiver or consent and any consent by any holder of a Note shall
bind any Person subsequently acquiring a Note, whether or not a Note is so
marked.
 
SECTION 9.10. Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 9.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL
 
(a)  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE
ADMINISTRATIVE AGENT, AN ISSUING LENDER OR A LENDER. THE BORROWER TO THE EXTENT
PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY
OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED
IN OR BY SUCH COURT, AND (B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH
ACTION, SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS
THAT ARE COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. THE
BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT ITS ADDRESS

    63  

--------------------------------------------------------------------------------

 

TO WHICH NOTICES ARE TO BE GIVEN PURSUANT TO SECTION 9.1. THE BORROWER AGREES
THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS
MADE FOR THE EXPRESS BENEFIT OF THE ADMINISTRATIVE AGENT, EACH ISSUING LENDER
AND THE LENDERS. FINAL JUDGMENT AGAINST THE BORROWER IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION (A)
BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH
SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND THE AMOUNT OF INDEBTEDNESS OR
LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN ANY OTHER MANNER
PROVIDED BY, OR PURSUANT TO, THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED THAT
THE ADMINISTRATIVE AGENT OR AN ISSUING LENDER OR A LENDER MAY AT ITS OPTION
BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST THE BORROWER OR ANY
OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY
COUNTRY OR PLACE WHERE THE BORROWER OR SUCH ASSETS MAY BE FOUND.
 
    (b)  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM
IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR
OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE
PROVISIONS OF THIS SECTION 9.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH
THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
AGREEMENT. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 9.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER
PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
 
SECTION 9.12. Headings.
 
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.
 
SECTION 9.13. Execution in Counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.
 
SECTION 9.14. Entire Agreement.
 
This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof and the terms of any letters and other documentation
entered into among the Borrower, the Administrative Agent or any Lender (other
than

    64  

--------------------------------------------------------------------------------

 

the provisions of the letter agreements dated June 9, 2004, among the Borrower,
the Agents and the Joint Lead Arrangers, relating to fees and expenses and
syndication issues) prior to the execution of this Agreement which relate to
Loans to be made or the Letters of Credit to be issued hereunder shall be
replaced by the terms of this Agreement.
 
SECTION 9.15. Foreign Currency Judgments. 
 
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in one currency into another currency, the Borrower
agrees, to the fullest extent that it may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the relevant Lender (or agent acting on
its behalf) or the Administrative Agent could purchase the first currency with
such other currency for the first currency on the Business Day immediately
preceding the day on which final judgment is given.
 
(b)  The obligations of the Borrower in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with this Agreement (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by any Lender (or agent acting on its behalf) (the
“Applicable Creditor”) of any sum adjudged to be so due in the Judgment
Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss, provided,
that if the amount of the Agreement Currency so purchased exceeds the sum
originally due to the Applicable Creditor, the Applicable Creditor agrees to
remit such excess to the Borrower. The obligations of the Borrower contained in
this Section 9.15 shall survive the termination of this Agreement and the
payment of all amounts owing hereunder. Each Borrower shall repay each Loan made
to it, and interest thereon, in the Currency in which such Loan is denominated.
 
 

    65  

--------------------------------------------------------------------------------

 

SECTION 9.16. Language. 
    
    The parties hereto have agreed that this Agreement as well as any document
or instrument relating thereto be drawn up in English only.
 
SECTION 9.17. Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to keep confidential all
non-public information provided to it by the Borrower and its Subsidiaries
pursuant to this Agreement that is designated by the Borrower as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate of any Lender, (b) to any participant or assignee
(each, a “Transferee”) of such Lender or prospective Transferee which agrees to
comply with the provisions of this Section, (c) to any of its employees,
directors, agents, attorneys, accountants and other professional advisors, (d)
upon the request or demand of any governmental or regulatory authority having
jurisdiction over it, (e) in response to any order of any court or other
governmental authority or as may otherwise be required pursuant to any
requirement of law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) which has been publicly disclosed other
than in breach of this Section 9.17, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or (i)
in connection with the exercise of any remedy hereunder or under any other
Fundamental Document.
 
SECTION 9.18. USA PATRIOT Act.
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.  The Borrower shall promptly provide such
information upon request by any Lender. In connection therewith, each Lender
hereby agrees that the confidentiality provisions set forth in Section 9.17
shall apply to any non-public information provided to it by the Borrower and its
Subsidiaries pursuant to this Section 9.18.
 

    66  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.
 



PHH CORPORATION
 
By: /s/ David B. Wyshner

--------------------------------------------------------------------------------

Name: David B. Wyshner
Title: Chief Financial Officer
 
JPMORGAN CHASE BANK, as Administrative Agent and as a Lender
 
By: /s/ Randolph Cates

--------------------------------------------------------------------------------

Name: Randolph Cates
Title: Vice President

 
CITICORP USA, Inc., as Syndication Agent and as a Lender
 
By: /s/ William Martens

--------------------------------------------------------------------------------

Name: William Martens
Title: Managing Director

 
BANK OF AMERICA, N.A., as a Documentation Agent and as a Lender
 
By: /s/ John Walkiewicz

--------------------------------------------------------------------------------

Name: John Walkiewicz
Title: Vice President
 
THE BANK OF NOVA SCOTIA, as a Documentation Agent and as a Lender
 
By: /s/ Brian S. Allen

--------------------------------------------------------------------------------

Name: Brian S. Allen
Title: Managing Director
 
CALYON NEW YORK BRANCH, as a Documentation Agent and as a Lender

By: /s/ Rod Hurst


--------------------------------------------------------------------------------

Name: Rod Hurst
Title: Director
 
By: /s/ James Gibson

--------------------------------------------------------------------------------

     Name: James Gibson
  Title: Managing Director
 

                                   

HARRIS NESBITT FINANCING, INC.

By: /s/ Brian L. Banke       

--------------------------------------------------------------------------------

Name: Brian L. Banke
Title: Managing Director

 

       

--------------------------------------------------------------------------------

 

 



 
BARCLAYS BANK PLC
 
By: /s/ John Giannone     

--------------------------------------------------------------------------------

Name: John Giannone
Title: Director
 
THE ROYAL BANK OF SCOTLAND PLC
 
By: /s/ Richard Collens

--------------------------------------------------------------------------------


Name: Richard Collens
Title: Managing Director
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: /s/ G. Lee Wagner, Jr.

--------------------------------------------------------------------------------


Name: G. Lee Wagner, Jr.
Title: Assistant Vice President
 
WESTLB AG, NEW YORK BRANCH
 
By: /s/ Walter T. Duffy III           

--------------------------------------------------------------------------------

Name: Walter T. Duffy III
Title: Director
 
By: /s/ Christian Brune                           

--------------------------------------------------------------------------------

Name: Christian Brune
Title: Director
 
CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch
 
By: /s/ Thomas S. Hall            

--------------------------------------------------------------------------------

Name: Thomas S. Hall
Title: Vice President
 
By: /s/ Cassandra Droogan      

--------------------------------------------------------------------------------

Name: Cassandra Droogan
Title: Associate
 
MANUFACTURERS AND TRADERS TRUST COMPANY
 
By: /s/ William Keehn

--------------------------------------------------------------------------------

Name: William Keehn
Title: Vice President
 
MELLON BANK, N.A.
 
By: /s/ J. Wade Bell        

--------------------------------------------------------------------------------

Name: J. Wade Bell
Title: Vice President
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By: /s/ Jeff Bailard            

--------------------------------------------------------------------------------

Name: Jeff Bailard
Title: Vice President
 
By: /s/ Roger Fleischmann       

--------------------------------------------------------------------------------

Name: Roger Fleischmann
Title: Senior Vice President
 
MIZUHO CORPORATE BANK, LTD.
 
By: /s/ Robert Gallagher  

--------------------------------------------------------------------------------

Name: Robert Gallagher
Title: Senior Vice President & Team Leader
 
UBS LOAN FINANCE LLC
 
By: /s/ Barbara Ezell-McMichael  

--------------------------------------------------------------------------------

Name: Barbara Ezell-McMichael
Title: Associate Director Banking Products Services US


 

 

       

--------------------------------------------------------------------------------

 

 

 
By: /s/ Wilfred V. Saint    

--------------------------------------------------------------------------------

Name: Wilfred V. Saint
Title: Director Banking Products Services, US
 
THE BANK OF NEW YORK
 
By: /s/ Roger Grossman     

--------------------------------------------------------------------------------

Name: Roger Grossman
Title: Vice President
 
BANK OF TOKYO-MITSUBISHI TRUST COMPANY
 
By: /s/ Linda Tam            

--------------------------------------------------------------------------------

Name: Linda Tam
Title: Vice President
 
CIBC INC.
 
By: /s/ Dominic Sorresso 

--------------------------------------------------------------------------------

Name: Dominic Sorresso
Title: Executive Director

 
CIBC World Markets Corp., as Agent
 
DANSKE BANK A/S
 
By: /s/ Peter L. Hargraves 

--------------------------------------------------------------------------------

Name: Peter L. Hargraves
Title: Vice President
 
By: /s/ John A, O’Neill  

--------------------------------------------------------------------------------

Name: John A. O’Neill
Title: Assistant General Manager

 
SUMITOMO MITSUI BANKING CORPORATION
 
By: /s/ Edward McColly      

--------------------------------------------------------------------------------

Name: Edward McColly
Title: Vice President & Department Head
 
THE NORTHERN TRUST COMPANY
 
By: /s/ John Konstantos  

--------------------------------------------------------------------------------

Name: John Konstantos
Title: Vice President






  67  

--------------------------------------------------------------------------------

 

 



Schedule 1.1A







Commitments
Lender
Commitment

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
JPMorgan Chase Bank
$137,500,000
Citicorp USA, Inc.
$130,000,000
Bank of America, N.A.
$90,000,000
The Bank of Nova Scotia
$90,000,000
Calyon New York Branch
$90,000,000
BMO Nesbitt Burns Financing, Inc.
$65,000,000
Barclays Bank PLC
$65,000,000
The Royal Bank of Scotland PLC
$65,000,000
Wachovia Bank, National Association
$65,000,000
WestLB AG, New York Branch
$65,000,000
Credit Suisse First Boston, Cayman Islands Branch
$45,000,000
Manufacturers and Traders Trust Company
$45,000,000
Mellon Bank, N.A.
$45,000,000
Wells Fargo Bank, N.A.
$45,000,000
Mizuho Corporate Bank, Ltd.
$35,000,000
UBS Loan Finance LLC
$35,000,000
The Bank of New York
$25,000,000
The Bank of Tokyo-Mitsubishi, Ltd., New York Branch
$25,000,000
CIBC Inc.
$25,000,000
Danske Bank A/S
$25,000,000
Sumitomo Mitsui Banking Corporation
$25,000,000
Northern Trust Company
$12,500,000
 
 
TOTAL
$1,250,000,000









    68  

--------------------------------------------------------------------------------

 

 



Schedule 1.1B
Available Foreign Currencies
For purposes of Competitive Loans, Available Foreign Currencies are the
following:
Australian Dollars
Canadian Dollars
British Pounds Sterling
euros
Japanese Yen
Swiss Francs

 

    69  

--------------------------------------------------------------------------------

 


 

Schedule 2.23(l)


Existing Letters of Credit


None.



    70  

--------------------------------------------------------------------------------

 

 
Schedule 6.1


Existing Material Subsidiary Indebtedness


(a)    General unsecured Credit Facility with Sara Lee Corporation
(approximately $12 million as of March 31, 2004).


(b)   Secured funding provided by clients (approximately $3.7 million as of
March 31, 2004).


(c)   Interest rate derivatives (approximately $7 million as of March 31, 2004).



    71  

--------------------------------------------------------------------------------

 

 
Schedule 6.4
Existing Liens


Liens in connection with Indebtedness referred to in clause (b) of Schedule 6.1.







    72  

--------------------------------------------------------------------------------

 

 

 
 
 
 
 
 